Exhibit 10.3

 

Execution Version

 

PRIVATE AND STRICTLY

CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

Between

 

INSTINET GROUP INCORPORATED,

 

INSTINET CLEARING SERVICES, INC.,

 

PROTRADER GROUP LIMITED PARTNERSHIP,

 

PROTRADER GROUP MANAGEMENT, LLC,

 

ZONE TECHNOLOGY PARTNERS, LLC,

 

ZONE TRADING PARTNERS, LLC,

 

INSTINET BROKERAGE SOLUTIONS, L.P.,

 

PROTRADER SECURITIES, LP,

 

ANDREW S. KERSHNER,

 

and

 

OVERUNDER, LLC

 

--------------------------------------------------------------------------------

 

May 28, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

Article 1

  SALE AND PURCHASE    2

          1.1

  Transfer of Assets    2

          1.2

  Assignment of Protrader Claims    3

          1.3

  Excluded Assets    3

          1.4

  Assumption of Certain Liabilities and Obligations    4

          1.5

  Excluded Liabilities    4

          1.6

  Certain Tax Matters    5

          1.7

  Termination and Release of Certain Agreements and Accounts    6

          1.8

  Consideration    7

          1.9

  Allocation of Consideration    7

          1.10

  First Closing    7

          1.11

  Actions at the First Closing    7

          1.12

  Second Closing    9

          1.13

  Actions at the Second Closing    9

Article 2

  REPRESENTATIONS AND WARRANTIES OF SELLER AND THE PROTRADER ENTITIES    10

          2.1

  Organization, Etc. of Each Member of the Seller Group    10

          2.2

  Authorization    11

          2.3

  Execution and Binding Effect    11

          2.4

  Consents and Approvals    11

          2.5

  No Violation    11

          2.6

  Protrader Claims    12

          2.7

  Assets Generally    12

          2.8

  Warranty and Support Agreements    13

          2.9

  Intellectual Property    13

          2.10

  Licenses and Permits    15

          2.11

  Taxes    15

          2.12

  Employee Benefit Plans and Related Employment Matters    15

          2.13

  Compliance with Law    15

          2.14

  Litigation; Other Claims    15

          2.15

  Defaults    16

          2.16

  Brokers and Finders    16

          2.17

  Employment Claims, Etc    16

          2.18

  Contracts and Commitments    16

          2.19

  Inclusion of Assets    17

          2.20

  Documentation    17

Article 3

  REPRESENTATIONS AND WARRANTIES OF BUYER AND ZONE TRADING    17

          3.1

  Organization, Etc    17

          3.2

  Authorization    17

          3.3

  Execution and Binding Effect    18

          3.4

  Consent and Approvals    18

          3.5

  No Violation    18

 

i



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

          3.6

  Litigation; Other Claims    18

          3.7

  Brokers and Finders    18

Article 4

  COVENANTS    19

          4.1

  Access to Information and Assets    19

          4.2

  Third-Party Consents; Transferred Agreements; Customers    19

          4.3

  Commercially Reasonable Efforts    20

          4.4

  Seller’s Conduct of Business    20

          4.5

  Public Announcements; Confidentiality    21

          4.6

  Residual Knowledge    21

          4.7

  WARN    22

          4.8

  Copies    22

          4.9

  Enforcement of Certain Agreements    22

          4.10

  Protrader Claims    22

          4.11

  Records Retention and Access    23

          4.12

  Transition Issues    23

          4.13

  Clearing Services and Support    25

          4.14

  Certain Accounts    26

          4.15

  CBX    26

          4.16

  Nonsolicitation    26

          4.17

  Noncompete Covenants    27

          4.18

  Future Rates    28

          4.19

  Pay-off of Certain Equipment Leases    28

          4.20

  Future Conveyance of Exclusive Assets    28

          4.21

  Delivery of Software Items    28

          4.22

  Sellers’ Upgrade of Certain Hardware    29

Article 5

  EMPLOYEE MATTERS    29

          5.1

  Offers of Employment or Membership    29

          5.2

  Other Employment Matters    29

          5.3

  Certain Benefits of Transferred Employees    30

          5.4

  No Right to Continued Employment or Benefits    31

Article 6

  SURVIVAL; INDEMNIFICATION    31

          6.1

  Survival of Representations and Warranties    31

          6.2

  Indemnification by Seller    31

          6.3

  Indemnification by Buyer    32

          6.4

  Indemnification Procedure    32

          6.5

  Limitation on Liability    33

Article 7

  TERMINATION    33

          7.1

  Termination of Agreement    33

Article 8

  DEFINITIONS    33

          8.1

  Certain Definitions    33

          8.2

  Certain Other Defined Terms    38

Article 9

  GENERAL TERMS AND CONDITIONS    42

          9.1

  Notices    42

          9.2

  No Agency    43

          9.3

  Severability    43

          9.4

  Assignment and Succession    43

 

ii



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

          9.5

  Amendments and Waivers; Certain Notices    43

          9.6

  Further Assurances    43

          9.7

  Absence of Third-Party Beneficiaries    44

          9.8

  Governing Law, Etc    44

          9.9

  Interpretation    44

          9.10

  Entire Agreement    45

          9.11

  Counterparts    46

          9.12

  Expenses    46

          9.13

  Remedies    46

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into to be effective
as of June 1, 2004 (the “Effective Date”), by and between Instinet Group
Incorporated, a Delaware corporation (“Parent”), Instinet Clearing Services,
Inc., a Delaware corporation (“ICS”), Protrader Group Limited Partnership, a
Delaware limited partnership (“PGLP”), Protrader Group Management, LLC, a
Delaware limited liability company (“Protrader Management,” and, collectively
with PGLP, the “Protrader Entities”), Protrader Securities, LP, a Texas limited
partnership (“PSC”), Instinet Brokerage Solutions, L.P., a Delaware limited
partnership formerly known as Protrader Technologies Limited Partnership, a
Delaware limited partnership (“Protrader Technologies,” and, together with
Parent, ICS and PSC, the “Sellers”), Zone Technology Partners, LLC, a Texas
limited liability company (“Buyer”), Zone Trading Partners, LLC, a Delaware
limited liability company (“Zone Trading”), Overunder, LLC, a Delaware limited
liability company (“Overunder”) and Andrew S. Kershner (“Kershner”). Certain
capitalized terms used herein are defined in Section 8.1 and the locations of
the definitions of certain other capitalized terms are set forth in Section 8.2.

 

W I T N E S S E T H

 

WHEREAS, Sellers are engaged in, among other things, the business of developing,
operating, licensing, supporting and maintaining certain software used for
electronic securities trading known generally as “Gr8trade”;

 

WHEREAS, Buyer desires to acquire from Sellers, and Sellers desire to sell to
Buyer, certain of the software and other assets associated with such business on
the terms and subject to the conditions set forth in this Agreement;

 

WHEREAS, Zone Trading, Parent and Overunder, and certain other parties, wish to
terminate certain existing agreements and to release and discharge certain
claims or disputed claims with respect thereto;

 

WHEREAS, Burch, Jamail, Overunder and McEntire (collectively, the “Protrader
Claims Group”) desire to acquire from the Protrader Entities, and the Protrader
Entities desire to assign to the Protrader Claims Group, all of the Protrader
Entities’ right, title and interest in and to the Protrader Claims; and

 

WHEREAS, Buyer and Sellers desire to enter into certain agreements governing the
licensing of certain Intellectual Property Rights and technology from Buyer to
Parent and the provision of certain services from Parent to Buyer and related
Persons under this Agreement, the License-Back Agreement and the Co-Location
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

Article 1

SALE AND PURCHASE

 

1.1 Transfer of Assets. Subject to the terms and conditions set forth herein,
Sellers shall sell, assign, grant, transfer, convey and deliver to Buyer, and
Buyer shall purchase and accept from Sellers, on and as of the First Closing
Date, the following assets (collectively, the “Assets”):

 

(a) Transferred Software. All rights to the tangible embodiments of the software
products, tools and scripts listed on Schedule 1.1(a); all Versions thereof; all
full or partial copies of any thereof, including all backup or archival copies;
all routines, screens, interfaces, menus, buttons or icons comprised in the
software products, tools and scripts listed on Schedule 1.1(a) or in any
Versions thereof; and all code with respect to any thereof (including source
code, object code or executable binary code), whether on magnetic tape, disk,
semiconductor device, or any other memory device or medium, including the Common
Product Elements (the “Transferred Software”).

 

(b) Testing Materials. All technical information, documents or materials listed
on Schedule 1.1(b) (collectively, the “Testing Materials”).

 

(c) Documentation. All manuals, notes, reports, documentation, drawings, flow
charts, specifications, templates, files (whether electronic or otherwise but
excluding any software-related files), diagrams, work papers, programmers’ notes
or other data, information or materials necessary for the use of any of the
Assets (including with respect to developing, maintaining, testing, enhancing,
supporting or correcting defects in any of the Assets, Transferred Software or
Testing Materials), and including any of the materials listed on Schedule 1.1(c)
(collectively, the “Documentation”).

 

(d) Names and Marks. All names, trade or assumed names, or marks and all
variations of any thereof, together with any registrations or applications for
registration for any thereof, in each case listed on Schedule 1.1(d), and all
goodwill associated therewith (the “Transferred Marks”).

 

(e) Internet Assets. All web-pages, source code, scripts and components listed
on Schedule 1.1(e) (the “Transferred Internet Assets”).

 

(f) Transferred Agreements. Subject to Section 4.2, all rights of Sellers
relating to the time period after the First Closing under the agreements listed
on Schedule 1.1(f) (collectively, the “Transferred Agreements”).

 

(g) Tangible Assets. The tangible personal property, inventories, machinery,
supplies, furniture, racks, cables, fixtures and server, network, desktop and
other hardware or equipment listed on Schedule 1.1(g) (collectively, the
“Tangible Assets”); provided, however, that any Tangible Asset that Buyer
notifies Sellers prior to December 31, 2004 that Buyer does not wish to take
possession of shall not be a Tangible Asset but shall instead be an Excluded
Asset (provided further that there shall be no change to the Consideration as
the result of any such notice).

 

2



--------------------------------------------------------------------------------

(h) Books, Records and Other Materials. All books, records or other materials
that directly relate to the Assets and that are required in order for the Buyer
to utilize the Assets or that directly relate to the Assumed Liabilities,
including the books, records or materials listed on Schedule 1.1(h)
(collectively, the “Books and Records”).

 

(i) Permits. All licenses, permits, registrations, certificates, orders,
waivers, variances, authorizations and other approvals from any Authority listed
on Schedule 1.1(i) (collectively, the “Permits”).

 

(j) Warranties, etc. All rights of Sellers or any of their Affiliates in and to
any warranties or similar covenants or commitments made by third parties with
respect to any of the Assets.

 

(k) Intellectual Property Rights. All Intellectual Property Rights owned by
Sellers or any Affiliate of any Seller as of the First Closing Date in any of
the Transferred Software, the Testing Materials, the Documentation, the
Transferred Marks, the Transferred Internet Assets, and the Books and Records
(collectively, the “Transferred IP”).

 

1.2 Assignment of Protrader Claims. Subject to the terms and conditions set
forth herein, the Protrader Entities shall assign, grant, transfer, convey and
deliver to the Protrader Claims Group, as tenants in common in the respective
percentages set forth on Schedule 1.2, and the Protrader Claims Group shall
acquire and accept from the Protrader Entities, on and as of the First Closing
Date, all of the Protrader Entities’ right, title and interest in and to the
Protrader Claims.

 

1.3 Excluded Assets. Subject to Section 1.3(a) below, Sellers and/or any
Affiliate of Sellers shall retain all of their right, title and interest in and
to all the assets of Sellers and/or such Affiliates that are not Assets and not
listed on any Schedule hereto, including the following (collectively, the
“Excluded Assets”):

 

(a) Retained Software Products. The software products, tools and scripts owned,
licensed or under development by or on behalf of Sellers and/or any Affiliate of
Sellers that are not Transferred Software, including those listed on Schedule
1.3(a)-1; all Versions thereof; all full or partial copies of any thereof,
including all backup or archival copies; all routines, screens, interfaces,
menus, buttons or icons comprised therein or in any Versions thereof; and all
code with respect to any thereof (including source code, object code or
executable binary code), whether on magnetic tape, disk, semiconductor device,
or any other memory device or medium (collectively, the “Retained Products”);
provided, however, notwithstanding anything in this Agreement to the contrary,
that in the event that any of the Retained Products contain or utilize any
information, materials, components or other Intellectual Property Rights that
are also contained in, utilized by or shared with any of the Transferred
Software, then such common elements (collectively, “Common Product Elements”)
shall be deemed to be a part of the Transferred Software and not a part of the
Retained Products. Without limiting the foregoing, the parties agree that the
elements listed on Schedule 1.3(a)-2 attached hereto shall be deemed a part of
the Transferred Software and not a part of the Retained Products.

 

3



--------------------------------------------------------------------------------

(b) Retained Names and Marks. All names, trade or assumed names, or marks and
any variations thereof, other than the Transferred Marks, and including those
listed on Schedule 1.3(b) and all variations of any thereof, together with any
registrations or applications for registration for any thereof and all goodwill
associated therewith.

 

(c) Retained Internet Assets. All domain names, Internet addresses and other
computer identifiers, web sites and web pages other than those listed on
Schedule 1.1(e).

 

(d) Retained Agreements. All rights of Sellers (and/or any Affiliates of
Sellers) under all agreements entered into between Sellers (and/or their
relevant Affiliates) and third parties, other than rights transferred to Buyer
with respect to the Transferred Agreements.

 

(e) Retained Tangible Assets. All tangible personal property of Sellers and/or
any Affiliate of Sellers, other than the Tangible Assets.

 

(f) Real Property. All real property interests of Sellers and/or any Affiliate
of Sellers, including leasehold interests.

 

(g) Current Assets. All cash, cash equivalents and accounts receivable assets of
Sellers and/or any Affiliate of Sellers.

 

(h) Retained Intellectual Property Rights. All Intellectual Property Rights
other than the Transferred IP.

 

Sellers, and not Buyer, shall be responsible for disposing of or otherwise
dealing with any Excluded Assets.

 

1.4 Assumption of Certain Liabilities and Obligations. Subject to the terms and
conditions set forth herein (including Sections 4.2 and 4.10 hereof), Buyer
shall assume and be obligated to discharge (i) all contractual liabilities and
obligations of Sellers relating to the time period after the First Closing under
the Transferred Agreements and (ii) any additional liabilities specifically
identified on Schedule 1.4(ii) (collectively, the “Assumed Liabilities”), but in
each case only to the extent that the same relate to the Assets. Buyer
acknowledges and agrees that, after the First Closing, except as otherwise
specifically provided herein or in the Co-Location Agreement, Buyer shall be
solely responsible for the Assets and all liabilities arising out of the use of
the Assets, and Sellers shall have no responsibility or liability therefor.

 

1.5 Excluded Liabilities. Except for those liabilities specifically assumed by
Buyer pursuant to Section 1.4, Buyer shall not assume and shall not be liable
for, and Sellers or the relevant Affiliates of Sellers shall retain and remain
solely liable for and obligated to discharge, all of the debts, contracts,
agreements, commitments, obligations and other liabilities of any nature
whatsoever of Sellers, of any of the Protrader Entities or of any of their
respective Affiliates (whether express or implied, whether fixed or contingent,
whether liquidated or unliquidated, whether known or unknown, whether accrued,
due or to become due, and whether related to the Assets or the Business or the
Protrader Claims or otherwise), nor shall the Assets or the Protrader Claims be
subject to any such obligation or liability (all such obligations or liabilities
other than the Assumed Liabilities are collectively referred to as the “Excluded
Liabilities”). Without limiting the generality of the foregoing and except for
the Assumed Liabilities, Buyer shall not assume or become liable to pay, perform
or discharge:

 

(a) Any obligations or liabilities arising from the relationship between Sellers
or any of their Affiliates and any of their respective employees or any
termination thereof, including any bonus, commission or severance obligations of
Sellers existing as of the date hereof or arising by reason of the termination
of any of Sellers’ employees by Sellers;

 

4



--------------------------------------------------------------------------------

(b) Any liability associated with or arising out of any Excluded Asset;

 

(c) Subject to Section 1.6, any liability for Taxes arising out of any failure
by any Seller or any Affiliate of any Seller to (i) timely pay to any
appropriate taxing Authority, in compliance with Applicable Law, all Taxes with
respect to the Assets for all periods through the First Closing, or (ii)
withhold from any Employee, and to timely pay to the appropriate taxing
Authority, in compliance with Applicable Law, all Taxes with respect to any
Employee through all periods in which such Employee is employed by any Seller or
any Affiliate of any Seller;

 

(d) Any obligation or liability of any Seller or any Affiliate of Sellers under
any Employee Benefit Plan;

 

(e) Any liability of any Seller for Wage Claims;

 

(f) Any obligation or liability of Sellers or any of their Affiliates for any
finder’s, broker’s or advisor’s fees or expenses or the like, whether incurred
in connection with any of the transactions contemplated by this Agreement or
otherwise;

 

(g) Any legal proceedings (and any debts, obligations and liabilities with
respect thereto), other than any legal proceedings relating to the Protrader
Claims (which shall be the responsibility of the Protrader Claims Group and for
which Sellers shall be entitled to receive indemnification under Section
6.3(iv)), now pending or hereafter instituted against Sellers or any liability
of Sellers or any Affiliate of Sellers to indemnify any Authority or other
Person;

 

(h) Any liability of Sellers or any Affiliate of Sellers relating to
intercompany obligations or other obligations between Sellers and any Affiliate
of Sellers; or

 

(i) Any obligation or liability under any contract, commitment or agreement
unless the same is expressly identified herein and expressly assumed by Buyer
hereunder.

 

1.6 Certain Tax Matters.

 

(a) Any sales, use and/or other transfer Taxes resulting from any of the
transactions contemplated by this Agreement, including the transfer of the
Assets, the transfer of the Protrader Claims, the termination of the Existing
Agreements, the release of the Released Claims and the assumption of the Assumed
Liabilities shall be borne equally by Sellers, on the one hand, and Buyer, on
the other hand, regardless of the Person on whom such Taxes are imposed,
provided, however, to the extent permitted by Applicable Law, Sellers and Buyer
shall cooperate in minimizing any such Taxes. Sellers and Buyer shall further
cooperate to timely prepare and file any Tax return or other filings relating to
such transfer Taxes, including any

 

5



--------------------------------------------------------------------------------

claim for exemption or exclusion from the application or imposition of any
transfer Taxes, and Sellers shall timely file any such Tax return and timely pay
any associated transfer Taxes unless Buyer is required to file such Tax return
by Applicable Law. With respect to such Tax returns filed by any Seller, Buyer
shall pay to such Seller, not later than five (5) Business Days before the due
date for payment of such transfer Taxes, an amount equal to fifty percent (50%)
of the transfer Taxes shown on such return or other filing, and such Seller
shall, following the filing thereof, promptly furnish to Buyer a copy of such
return or other filing and a copy of a receipt showing payment of any such
transfer Tax. With respect to such Tax returns filed by Buyer, Sellers shall pay
to Buyer, not later than five (5) Business Days before the due date for payment
of such transfer Taxes, an amount equal to fifty percent (50%) of the transfer
Taxes shown on such return or other filing, and Buyer shall, following the
filing thereof, promptly furnish to Sellers a copy of such return or other
filing and a copy of a receipt showing payment of any such transfer Tax.

 

(b) Ad valorem tangible personal property Taxes with respect to the Assets for
assessment periods within which the First Closing occurs shall be apportioned
between the Sellers, on the one hand and Buyer, on the other hand, as of the
First Closing Date, without regard to any applicable early payment discount,
based on the number of days in any such period falling on or before the First
Closing Date, on the one hand, and after the First Closing Date, on the other
hand (it being understood that Buyer is responsible for the portion of each such
apportioned Taxes attributable to the number of days after the First Closing
Date in the relevant assessment period). If the amount of such Taxes with
respect to any of the Assets for the assessment period in which the First
Closing occurs has not been determined as of the First Closing Date, then the ad
valorem real and tangible personal property Taxes with respect to such Assets
for the preceding calendar year, without regard to any applicable early payment
discount, shall be used to calculate such prorations, with known changes in
valuation or assessment applied. The amount of any such prorated Taxes shall be
reasonably determined between Buyer and Sellers within fourteen (14) days after
the First Closing Date, and the requisite payment of any such prorated amount
from either Buyer to Sellers or from Sellers to Buyer, as the case may be, shall
be paid no later than thirty (30) days following the First Closing Date. If the
actual amount of any such Taxes varies by more than ten percent (10%) from
estimates used at the First Closing to prorate such Taxes, then Buyer and
Sellers shall re-prorate such Taxes within ten (10) days following request by
either party based on the actual amount of the Tax bill.

 

1.7 Termination and Release of Certain Agreements and Accounts.

 

(a) At the First Closing, Zone Trading, Parent, Overunder, Burch, Jamail,
Kershner, McEntire, Bunda, Horne, Van Eman, Young, Zone Equity, PSC, Protrader
Technologies and Comerica Securities, Inc. shall execute and deliver a Mutual
Release and Termination Agreement in the form attached hereto as Exhibit A (the
“First Release”). Pursuant to the First Release, (i) except as may be expressly
provided therein, the First Release Agreements shall be terminated; (ii) any and
all claims with respect to the First Release Agreements (and any other claims to
be released under the First Release) shall be released in accordance with the
terms of the First Release except as may be specifically provided in the First
Release; and (iii) all amounts held in escrow under the Escrow Agreement shall
be distributed to the persons entitled to receive the same in accordance with
the terms of the Escrow Agreement and the First Release, except as provided in
Section 1.8(b) below.

 

6



--------------------------------------------------------------------------------

(b) On the Clearing Transition Date, Zone Trading, Parent and ICS shall execute
and deliver a Mutual Release and Termination Agreement in the form attached
hereto as Exhibit B (the “Second Release”). Pursuant to the Second Release, (i)
the JBO Agreement and the Stock Purchase Agreement shall be terminated and (ii)
any and all claims with respect to the JBO Agreement or the Stock Purchase
Agreement shall be released in accordance with the terms of the Second Release
except as may be specifically provided in the Second Release.

 

1.8 Consideration.

 

(a) In consideration of (i) the termination of the First Release Agreements and
the release of the Released Claims released thereby, (ii) the transfer of the
Assets to Buyer and the assumption of the Assumed Liabilities by Buyer, and
(iii) the transfer and assignment by the Protrader Entities of the Protrader
Claims to the Protrader Claims Group and (iv) the settlement of all amounts owed
by Kershner, Burch or Jamail under the Execution Agreement, Sellers shall be
paid the sum of Seven Million Seven Hundred Fifty Thousand and No/100 Dollars
($7,750,000.00) (the “Consideration”).

 

(b) The Consideration shall be paid as described in this Section 1.8. At the
First Closing, the full amount of the Consideration shall be released from one
or more of the escrow accounts established for Overunder, Kershner, Burch or
Jamail under the Escrow Agreement and delivered by wire transfer to Sellers in
accordance with the arrangement set forth on Schedule 1.8(b) hereto. All of the
Consideration, other than Five Hundred Thousand ($500,000.00) (the “Allocation
Amount”), shall be deemed to be paid to Instinet by Kershner in settlement of
all amounts owed by Kershner, Burch or Jamail under the Execution Agreement.

 

1.9 Allocation of Consideration. For purposes of complying with the requirements
of Section 1060 of the Internal Revenue Code of 1986, as amended, the Allocation
Amount (taking into account transaction costs paid by the respective parties)
shall be allocated in accordance with the fair market value of the Assets. Each
of Buyer, on the one hand, and Sellers, on the other hand, agrees to promptly
provide to the other such party’s employer identification number for use in
completing each such party’s respective IRS Form 8594.

 

1.10 First Closing. Subject to the terms and conditions of this Agreement, the
closing of the transfer of the Assets, the assumption of the Assumed
Liabilities, the termination of the First Release Agreements pursuant to the
First Release, the release of certain of the Released Claims pursuant to the
First Release, the transfer and assignment of the Protrader Claims to the
Protrader Claims Group, the execution of the License-Back Agreement and the
execution of the Co-Location Agreement (collectively, the “First Closing”) shall
take place at 10:00 a.m. on the Effective Date (the “First Closing Date”), at
the offices of Graves, Dougherty, Hearon & Moody, 2300 Bank of America Tower,
Austin, Texas 78701, or at such other place as shall be agreed to by the
parties. The effective time of the First Closing shall be the close of business
on the First Closing Date (the “Effective Time of the First Closing”).

 

1.11 Actions at the First Closing. At the First Closing, Sellers shall deliver
the Assets to Buyer, Buyer and Kershner shall cause the Consideration to be
delivered to Sellers in accordance with the provisions of Section 1.8(b), and
the parties shall take such other actions and execute and deliver such
agreements, instruments and documents as may be necessary or appropriate to
effectuate the transactions that are contemplated by this Agreement to take
place at the First Closing, in accordance with the terms of this Agreement,
including the following:

 

(a) The parties to the First Release shall execute and deliver the First
Release.

 

7



--------------------------------------------------------------------------------

(b) All property held in escrow under the Escrow Agreement shall be distributed
in accordance with the Escrow Agreement, the First Release and this Agreement.

 

(c) Sellers shall execute and deliver to Buyer a Bill of Sale in the form
attached hereto as Exhibit C.

 

(d) Sellers and Buyer shall execute and deliver an Assignment and Assumption
Agreement in the form attached hereto as Exhibit D.

 

(e) Sellers and Buyer shall execute and deliver the Assignment of Copyrights in
the form attached hereto as Exhibit E.

 

(f) Sellers and Buyer shall execute and deliver the Assignment of Servicemarks
and Trademarks in the form attached hereto as Exhibit F.

 

(g) Parent and Buyer shall execute and deliver a License Agreement in the form
attached hereto as Exhibit G (the “License-Back Agreement”) with respect to the
license from Buyer to Parent of certain portions of the Transferred Software.

 

(h) Buyer and Parent shall execute and deliver a Co-Location Agreement in the
form attached hereto as Exhibit H (the “Co-Location Agreement”) pursuant to
which Parent shall provide certain services to Buyer and certain of its
Affiliates.

 

(i) PGLP shall execute and deliver to the Protrader Claims Group an Assignment
Agreement in the form attached hereto as Exhibit I (the “PGLP Assignment”).

 

(j) Protrader Management shall execute and deliver to the Protrader Claims Group
an Assignment Agreement in the form attached hereto as Exhibit J (the “Protrader
Management Assignment”).

 

(k) Sellers and Buyer shall execute and deliver the Patent Assignment in the
form attached hereto as Exhibit K.

 

(l) Sellers, Burch and Jamail shall execute and deliver a Non-Compete Agreement
in the form attached hereto as Exhibit L.

 

(m) The Secretary or other applicable officer or general partner of each member
of the Seller Group shall execute and deliver to Buyer a certificate certifying
to the incumbency and signatures of the officers, managers or general partner,
as applicable, of each such Person executing this Agreement and any other
Transaction Agreement to be executed by each such Person.

 

8



--------------------------------------------------------------------------------

(n) The Secretary or other applicable officer of Buyer and Zone Trading shall
execute and deliver to Sellers a certificate certifying to the incumbency and
signatures of the officers, as applicable, of each such Person executing this
Agreement and any other Transaction Agreement to be executed by each such
Person.

 

(o) Sellers shall pay Zone Trading, via wire transfer of immediately available
funds, the aggregate of (i) $50,000.00 for unpaid clearing compression credit in
2003, plus (ii) $6,500.00 per month for each whole month in 2004 prior to the
First Closing, and (iii) a pro rata portion of $6,500.00 for any additional
partial month in 2004 prior to the First Closing, in partial satisfaction of
unpaid clearing compression credit due to Zone Trading in 2004.

 

(p) Sellers shall pay Buyer via wire transfer of immediately available funds the
sum of $45,000.00 as a credit for certain license fees that may be required
post-First Closing.

 

(q) Buyer (or Zone Trading) and Bob Schulz (“Schulz”) shall execute and enter
into a mutually acceptable employment, membership or partnership agreement to be
effective (i) upon the earlier of (x) the Second Closing, or (y) September 30,
2004, or (ii) such other time and date as may be agreed to by Buyer and Sellers
in accordance with Section 5.1.

 

(r) Sellers shall deliver to Buyer executed originals or certified copies of the
Transferred Agreements.

 

1.12 Second Closing. Subject to the terms and conditions of this Agreement, the
effectiveness of certain portions of the Co-Location Agreement, and the other
events described in Section 1.13 (collectively, the “Second Closing”) shall take
place at 10:00 a.m. on the third (3rd) Business Day following the satisfaction
or waiver (in writing) of all the Second Closing Conditions set forth in the
defined term in Section 8.1 and on Schedule 1.12, or at such other time and date
as shall be agreed to by the parties (the “Second Closing Date”), at the offices
of Graves, Dougherty, Hearon & Moody or at such other place as shall be agreed
to by the parties. The effective time of the Second Closing shall be the close
of business on the Second Closing Date (the “Effective Time of the Second
Closing”). Notwithstanding anything to the contrary in this Agreement, in no
event shall the Second Closing take place unless and until the Second Closing
Conditions have been satisfied or waived in writing by Buyer, Zone Trading and
Overunder.

 

1.13 Actions at the Second Closing. At the Second Closing, Buyer and Sellers
shall take or cause to be taken such other actions and execute and deliver such
agreements, instruments and documents as may be necessary or appropriate to
effectuate the transactions that are contemplated by this Agreement to take
place at the Second Closing, in accordance with the terms of this Agreement,
including the following:

 

(a) Subject in all respects to Section 5.1, the employment of any Transferred
Employee with Sellers (or one of their Affiliates) that has not previously been
terminated shall be terminated, and the employment, partnership or membership
relationship of each such Transferred Employee with Buyer or Zone Trading shall
commence, in each case in accordance with the provisions of Article 5.

 

9



--------------------------------------------------------------------------------

(b) Sellers shall terminate, without liability to Buyer or any of its
Affiliates, all of the End-User Licenses not previously terminated by Sellers,
other than any End-User License that Buyer specifically designates in writing to
be, and which becomes, a Transferred Agreement (collectively, the “Approved
Licenses”).

 

(c) Each Seller shall execute and/or deliver to Buyer a certificate, dated as of
such Second Closing Date, stating that such Person has performed or complied
with all of its agreements, covenants and conditions required by this Agreement
to be performed or complied with by such Person prior to or at such Second
Closing Date.

 

(d) Buyer shall execute and/or deliver to Sellers a certificate, dated as of
such Second Closing Date, stating that Buyer has performed or complied with all
of its agreements, covenants and conditions required by this Agreement to be
performed or complied with by such Person prior to or at such Second Closing
Date.

 

(e) Sellers shall pay Zone Trading, via wire transfer of immediately available
funds, the aggregate of (i) $6,500.00 per month for each whole month between the
First Closing Date and the Second Closing Date, plus (ii) a pro rata portion of
$6,500.00 for any additional partial month in 2004 between the First Closing
Date and the Second Closing Date, all in satisfaction of certain clearing
compression credits earned by Zone Trading during the Transition Period.

 

(f) If the Second Closing Date is prior to November 1, 2004 (the “Bonus Date”),
Sellers shall pay Overunder, via wire transfer of immediately available funds,
the sum of $3,333.00 for each day by which the later of the Second Closing Date
and September 1, 2004 precedes the Bonus Date; provided, however, that if all of
the Second Closing Conditions other than Sellers’ termination of the End-User
Licenses shall have been satisfied or waived by Buyer by a date certain prior to
the Bonus Date (the “Early Satisfaction Date”), then Sellers shall pay
Overunder, via wire transfer of immediately available funds, the sum of
$3,333.00 for each day by which the Early Satisfaction Date precedes the Bonus
Date.

 

Article 2

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE PROTRADER

ENTITIES

 

With the exception of the representations and warranties made in Sections 2.7
and 2.11, which are made jointly and severally by each member of the Seller
Group to each member of the Buyer Group, Parent, ICS and each of the Protrader
Entities jointly and severally represent and warrant to each member of the Buyer
Group as follows:

 

2.1 Organization, Etc. of Each Member of the Seller Group. Each member of the
Seller Group is a corporation or other entity duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, and has the requisite power and
authority under the applicable corporate, limited partnership or limited
liability company law and its Governing Documents to own and operate the Assets
(to the extent such Person owns any Assets) as currently operated, and to
execute and deliver this Agreement and all of the other agreements and
instruments to be executed and delivered by such Person pursuant hereto, to
consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder.

 

10



--------------------------------------------------------------------------------

2.2 Authorization. The execution and delivery by each member of the Seller Group
of this Agreement (and all other agreements and instruments to be executed by
such Person pursuant hereto), the performance by such Person of its obligations
hereunder and thereunder, and the consummation by such Person of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate, limited partnership or limited liability company action,
and no other act or proceeding on the part of or on behalf of such Person or any
of such Person’s equity holders is necessary to approve the execution and
delivery of this Agreement and such other agreements and instruments by such
Person, the performance by such Person of its obligations hereunder and
thereunder and the consummation by such Person of the transactions contemplated
hereby and thereby. The signatory officers of each member of the Seller Group
have the power and authority to execute and deliver this Agreement and all of
the other agreements and instruments to be executed and delivered by such Person
pursuant hereto, to consummate the transactions contemplated hereby and thereby
and to take all other actions required to be taken by such Person pursuant to
the provisions hereof and thereof.

 

2.3 Execution and Binding Effect. This Agreement has been duly and validly
executed and delivered by each member of the Seller Group and constitutes, and
the other agreements and instruments to be executed and delivered by such Person
pursuant hereto, upon their execution and delivery by such Person, will
constitute (assuming, in each case, the due and valid authorization, execution
and delivery thereof by the other parties thereto), legal, valid and binding
agreements of such Person, enforceable against such Person in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect affecting
the enforcement of creditors’ rights and remedies generally.

 

2.4 Consents and Approvals. Except as set forth on Schedule 2.4, no consent of
any Authority or other Person is required in connection with the execution and
delivery by any member of the Seller Group of this Agreement (or any other
agreement or instrument to be executed and delivered by such Person pursuant
hereto), the consummation by such Person of the transactions contemplated hereby
or thereby, or the performance by such Person of its obligations hereunder or
thereunder.

 

2.5 No Violation. Neither the execution, delivery or performance by any member
of the Seller Group of this Agreement or any of the other agreements and
instruments to be executed and delivered by such Person pursuant hereto, nor the
consummation of the transactions contemplated hereby or thereby, nor the
performance by such Person of its obligations hereunder or thereunder, will,
with or without the passage of time or the delivery of notice or both, (a)
conflict with, violate or breach any of the terms, conditions or provisions of
the certificate of incorporation, bylaws or other Governing Documents of such
Person, or (b) conflict with, violate or breach, or constitute a default or
require consent of any Person (or give rise to any right of termination,
cancellation or acceleration) under, or result in the creation or imposition of
any Lien under, any of the terms, conditions or provisions of any notice, bond,
mortgage, indenture, license, franchise, permit, agreement, lease or other
instrument or obligation to which such Person is a party or by which such
Person, or any of the properties or assets of such Person is

 

11



--------------------------------------------------------------------------------

bound, except where such violation or breach or failure to obtain such consent
would not result in a Lien on the Assets or have a material adverse impact on
the ability of any member of the Seller Group to consummate the transactions
contemplated herein or have a material adverse effect upon Buyer’s ownership or
use of any of the Assets, or (c) violate any Applicable Law applicable to such
Person or by which any Asset is bound.

 

2.6 Protrader Claims. To the extent that any Protrader Claims exist, no member
of the Seller Group has assigned, sold or otherwise disposed of, or compromised
or settled any right or title in any such Protrader Claim that absent such
action would be held by either Protrader Entity.

 

2.7 Assets Generally.

 

(a) Other than the Sellers, no other Affiliate of Parent has any right, title or
interest in and to the Assets. Since October 1, 2001, no transfer of any
interest in the Assets has been made by any of the Sellers or PGLP, other than
transfers, directly or indirectly, to one or more of the Sellers.

 

(b) There are no mortgages, pledges, liens, security interests, encumbrances,
charges or other similar claims (collectively, “Liens”) on the Assets and there
are no Liens for Taxes or income taxes owed by Sellers or any of their
Affiliates on the Assets other than (i) Liens for Taxes or income taxes not yet
due and payable, (ii) Permitted Liens, (iii) nonexclusive licenses for use of
the Transferred Software (in object code form only) from any Seller to end users
that are listed on Schedule 2.7(b)-1 each of which (collectively, the “End-User
Licenses”) was entered into in the ordinary course of business pursuant to the
terms of a written license agreement in the form attached hereto as Schedule
2.7(b)-2 (the “Form End-User License”), (iv) nonexclusive licenses for use of
the Common Product Elements as part of the Portal Software (as defined in the
License-Back Agreement) (in object code form only) from any Seller to end users,
each of which (collectively, the “Portal Licenses”) was entered into in the
ordinary course of business pursuant to the terms of a written license agreement
substantially in the form attached as Exhibit 2.3(c) to the License-Back
Agreement, and (v) the License-Back Agreement. To the Knowledge of Sellers,
there are no Permitted Liens on any Asset. All of the End-User Licenses (other
than any Approved Licenses) shall be terminated by Sellers, with no liability to
Buyer, on or before ninety (90) days after the First Closing Date.

 

(c) Since October 1, 2001, none of the Sellers nor any of the Sellers’
Affiliates has granted to any Person, and, to the Knowledge of Sellers, no
Person, other than Sellers and their licensees under the End-User Licenses and
the Portal Licenses, holds, any license or other rights (or has any option to
acquire any license or other rights) to use (including any right to directly or
indirectly copy, modify, license, sublicense, publish or distribute) any of the
Transferred Software or any other Assets.

 

(d) Since October 1, 2001, no Seller has entered into any lease, security
agreement, conditional sales contract, lien or other title retention or security
arrangement in connection with any of the Tangible Assets.

 

12



--------------------------------------------------------------------------------

2.8 Warranty and Support Agreements.

 

(a) Except as specifically described with respect to the Transferred Software in
the Form End-User License, no Seller nor any of their Affiliates has provided
any warranties to any Person with respect to any of the Transferred Software or
any of the other Assets, nor are Sellers or any of their Affiliates obligated to
provide any support, maintenance or other services with respect to any of the
Transferred Software or any of the other Assets. No warranty or similar claims
are currently pending or, to the Knowledge of Sellers, threatened under any such
warranties.

 

(b) No Seller nor any of their Affiliates has granted any Person the right to
furnish support, maintenance or other services with respect to any of the
Transferred Software or any of the other Assets.

 

2.9 Intellectual Property.

 

(a) The Assets as currently used by Sellers do not infringe, misuse or
misappropriate any Intellectual Property Right of any Person, violate any right
of privacy or any property rights of any Person, or contain any material or
information that is libelous or obscene; provided, however, that no such
representation under this Section 2.9 is made to the extent that any such
infringement, misuse or misappropriation arose out of acts, omissions or events
(or was inherent in the Assets) prior to October 1, 2001. To the Knowledge of
Sellers no such infringement, misuse of, misappropriation of or violation of
rights or existence of libelous or obscene material exists with respect to acts,
omissions or events prior to, or with respect to the Assets as the same existed
prior to, October 1, 2001. Except as set forth on Schedule 2.9(a), there is no
pending (or to the Knowledge of Sellers, threatened) claim or charge with
respect to any of the foregoing. There is no pending claim by Sellers or any of
their Affiliates against any Person for infringement, misuse or misappropriation
of any Intellectual Property Right, or for any violation of any right of privacy
or any property rights, with respect to any of the Assets, nor to the Knowledge
of Sellers, has any act, omission or state of events occurred that might allow
Sellers or any of their Affiliates to pursue a claim for any of the foregoing.
No Seller nor any of their Affiliates is obligated or under any liability
whatsoever to make any payments by way of royalties, fees or otherwise to any
owner of, licensor of, or other claimant to, any Intellectual Property Right
with respect to or in connection with any of the Assets or with respect to or in
connection with consummation of any of the transactions contemplated hereby.

 

(b) To the Knowledge of Sellers, there are no full or partial copies of any of
the Transferred Software, the Testing Materials, the Documentation or any
Transferred IP other than (i) copies of the Transferred Software to be retained
by Sellers pursuant to the License-Back Agreement, (ii) copies of the
Transferred Software (in object code form only) lawfully held by nonexclusive
end-user licensees pursuant to the End-User Licenses and/or the Portal Licenses,
(iii) copies to be delivered to Buyer hereunder, and (iv) any copies that may
have been created by any Person other than Sellers and its Affiliates prior to
October 1, 2001.

 

(c) Each item of software or circuitry included within any of the Assets is free
of any components, devices or routines that are designed to (i) permit a program
to be disabled with the passage of time or under the positive control of a
Person other than the licensee or

 

13



--------------------------------------------------------------------------------

(ii) permit unauthorized access to, or cause erasure of or other harm to, any
software, hardware or data; provided, however, that no such representation is
made under this Section 2.9(c) as to the Assets as the same existed prior to
October 1, 2001. To the Knowledge of Sellers, no such components, devices or
routines exists with respect to the Assets as the same existed prior to October
1, 2001.

 

(d) (i) Schedule 2.9(d) contains a complete and correct list and summary
description (listing, as applicable, the registration number and, in the case of
registration, the registered owner and the jurisdiction of registration) of all
patents, patent applications, copyright registrations or applications therefor,
trademark or service mark registrations or applications therefor, as well as any
material unregistered trademark or service marks, in each case comprised within
the Transferred IP. (ii) Schedule 2.9(d) sets forth all agreements under which
Sellers or any of their Affiliates have licensed to others the right to use any
Intellectual Property Right comprising any of the Transferred IP. (iii) All
patents, trademarks and registrable copyrights comprised within the Transferred
IP are currently in compliance with Applicable Law and, to the Knowledge of
Sellers, are valid and enforceable and no maintenance fees, Taxes, renewals,
affidavits or other actions are required to be taken with respect to any
registered Transferred IP within ninety (90) days hereof to preserve or maintain
such registration or lawful compliance; provided, however, that no such
representations are made under this Section 2.9(d)(iii) as to such patents,
trademarks and registrable copyrights as the same existed prior to October 1,
2001.

 

(e) Since October 1, 2001, Sellers and their Affiliates have taken commercially
reasonable steps to protect and preserve the Transferred IP including to protect
and preserve the confidentiality of all of the trade secrets and other
proprietary information that comprise any part of the Transferred IP, and to the
Knowledge of Sellers, there are no unauthorized uses, disclosures or
infringements of any such trade secrets or information. All disclosures by
Sellers and their Affiliates to any Person (including employees, consultants and
independent contractors of Sellers and their Affiliates) of any trade secret and
other proprietary information that comprise part of the Transferred IP to, and,
to the Knowledge of Sellers, all use by any Person of any trade secrets and
other proprietary information that comprise any part of the Transferred IP, has
been pursuant to the terms of a written agreement with such Person requiring
such Person to maintain the confidentiality of the same and to not use the same
for any purpose other than as set forth therein.

 

(f) Since October 1, 2001, no Seller nor any Affiliates of Sellers have given or
received any notice of default or of any event that with the lapse of time or
giving of notice or both would constitute a default under any agreement relating
to any Transferred IP or the Business; no Seller nor any of their Affiliates
currently is in default with regard to any agreement relating to the Transferred
IP, and there exists no condition or event (including, without limitation, the
execution, delivery and performance of this Agreement) that, with the giving of
notice or the lapse of time or both, would constitute such a default by Sellers
or any of their Affiliates under any agreement relating to the Transferred IP,
or would give any Person any rights of termination, cancellation or acceleration
of any performance under any such agreement or result in the creation or
imposition of any Lien on the Transferred IP.

 

(g) Since October 1, 2001, Sellers have obtained all necessary consents from
customers with regard to Sellers’ collection and dissemination of personal
customer information

 

14



--------------------------------------------------------------------------------

relating to or arising out of the use of the Transferred Software or the
Transferred IP in accordance with any applicable privacy policy published or
otherwise communicated in writing by Sellers and any Applicable Law. Sellers’
practices regarding the collection and use of customer personal information
relating to or arising out of the use of the Transferred Software or the
Transferred IP is and has been in accordance with such privacy policies and with
all Applicable Law except for any failure to act in conformity with such
policies and all Applicable Law that would not result in a Lien on, or
impairment of, the Assets, or have a material adverse impact on the ability of
the Sellers to consummate the transactions contemplated herein.

 

2.10 Licenses and Permits. Schedule 1.1(i) sets forth an accurate and complete
list of all material Permits currently used or held by Sellers and that relate
to the Assets. Except as specified in Schedule 1.1(i), all such Permits are in
full force and effect and Sellers have, to the extent necessary, made all
filings or taken such other action as is necessary prior to the First Closing
for it to own, operate, use and maintain the Assets as currently operated. The
Permits listed on Schedule 1.1(i) permit Sellers to lawfully own and use the
Assets in the manner in which Sellers currently own and use such Assets.

 

2.11 Taxes. There are no pending or, to any member of the Seller Group’s
Knowledge, threatened proceedings with respect to Taxes that could result in a
Lien on any of the Assets. To the Knowledge of Sellers, and except as provided
in Section 1.6, Buyer shall neither have nor incur any liability for Taxes
arising out of any failure by any Seller or any one or more of Sellers’
respective Affiliates to withhold from any Employee, and to timely pay to the
appropriate taxing Authority, in compliance with Applicable Law, all Taxes with
respect to any Employee, through all periods in which such Employee is employed
by any Seller or any of Sellers’ respective Affiliates.

 

2.12 Employee Benefit Plans and Related Employment Matters. Upon Buyer’s
request, Sellers shall make available to Buyer copies of all material written
Employee Benefit Plans and any summaries thereof provided by Sellers to the
Employees and all employment agreements entered into by and between Sellers and
any Employee that are currently in effect, other than any such employment
agreement that may be terminated by Sellers on notice to the Employee and
without any material liability. Buyer will not have any liability in respect of
any Employee under any Employee Benefit Plan or any such employment agreement as
a result of the consummation of the transactions contemplated by this Agreement,
assuming, in the case of any such employment agreement with a Transferred
Employee, that Buyer does not agree with the Transferred Employee to assume such
agreement.

 

2.13 Compliance with Law. Since October 1, 2001, the ownership of the Assets has
been conducted in all material respects in accordance with all Applicable Laws.

 

2.14 Litigation; Other Claims.

 

(a) Other than as disclosed on Schedule 2.14(a), there are no claims, actions,
suits, inquiries, proceedings or investigations against any member of the Seller
Group or any Affiliate of Sellers that relate to the Business, the Employees,
any of the Assets or any of the Protrader Claims or that could materially and
adversely affect the ability of any member of the Seller Group to consummate the
transactions contemplated hereby that are currently pending or,

 

15



--------------------------------------------------------------------------------

to the Knowledge of any member of the Seller Group, threatened, at law or in
equity or before or by any Authority, including claims by current or former
employees or inquiries or audits by the Internal Revenue Service, the Department
of Labor or the Occupational Safety and Health Administration.

 

(b) There are no grievance, mediation or arbitration proceedings or work
stoppages pending, or to the Knowledge of Sellers, threatened by any Transferred
Employee.

 

2.15 Defaults. None of the Sellers, nor any of their Affiliates, is in default
under or with respect to (and no event has occurred that with the giving of
notice or the passage of time or both would result in a default under or with
respect to) any judgment, order, writ, injunction or decree of any court or any
Authority that could result in a Lien on, or an impairment of, the Assets or
have a material adverse impact on the consummation of any of the transactions
contemplated by this Agreement. There does not exist any breach or violation of
or default by any member of the Seller Group, or, to the Knowledge of Sellers,
by any other Person, or event that, with notice or lapse of time, or both, would
constitute a breach or violation of or a default under any of the terms,
conditions or provisions of any agreement (including any of the Transferred
Agreements) that could result in a Lien on, or an impairment of, the Assets or
have a material adverse impact on the consummation of any of the transactions
contemplated by this Agreement, and no notices with respect to any thereof have
been received by any member of the Seller Group.

 

2.16 Brokers and Finders. No Sellers, nor any of their Affiliates, nor any of
their respective officers, directors, employees, representatives or agents has
employed any broker or finder or incurred any liability for any brokerage fee,
commission, finder’s fee or similar obligation in connection with any of the
transactions contemplated by this Agreement.

 

2.17 Employment Claims, Etc. Except to the extent expressly agreed to by Buyer
with any Employee, to the Knowledge of Sellers Buyer will neither have nor incur
any liability for any Wage Claims with respect to any Employee as a result of
any of the transactions contemplated by this Agreement. The term “Wage Claims”
includes any claim (whether under federal, state, local or federal law, under
any employment agreement or otherwise) on account of or for (a) overtime pay,
(b) wages or salary, or (c) sick pay, severance pay, claims for unlawful
discharge, vacation pay, time off or pay in lieu thereof, in each case with
respect to periods occurring prior to the Employee Transition Date of the
relevant Employee or as a result of Sellers’ termination of the Employees. None
of the Employees are on disability leave, authorized leave of absence or
military service. There are no internal or external claims of employment
discrimination pending or, to the Knowledge of Sellers, threatened with respect
to any such Employees.

 

2.18 Contracts and Commitments. Complete and correct copies of all Transferred
Agreements (including accurate written descriptions of any oral agreements that
constitute Transferred Agreements), together with all amendments thereto, have
been previously provided to Buyer. All of the Transferred Agreements were
entered into in the ordinary course of the business of Sellers with parties
unrelated to Sellers and are in full force and effect and all parties to such
Transferred Agreements have in all material respects performed all obligations
required to be performed by them and are not in default in any material respect.
Except as set forth in

 

16



--------------------------------------------------------------------------------

Schedule 2.18, none of the Sellers nor any of their Affiliates is a party to any
joint venture, partnership, franchise, sales agent, distributor, commissionaire,
equipment lease or similar agreement, or any agreement calling for the payment
by Sellers or any of their Affiliates of any license fee, royalty, commission,
earnout or similar arrangement, with respect to any of the Assets or any of the
Protrader Claims. Each employee, consultant and independent contractor
associated with any of the Assets has executed an agreement with the Sellers or
an Affiliate of Sellers to convey any Intellectual Property Rights created by
such employee, consultant or independent contractor under such arrangements that
any Seller does not already own by operation of law. To the Knowledge of
Sellers, no past or present employee, consultant or contractor is in violation
of any such agreement.

 

2.19 Inclusion of Assets. The Assets constitute all of the properties, rights or
assets owned by Sellers or any of their Affiliates and used or held for use
exclusively in connection with the development, licensing, support and operation
of the proprietary trading system known as Gr8Trade except for the Retained
Products.

 

2.20 Documentation. The Documentation is sufficient in detail and content in all
material respects to identify it and to permit its use by Buyer in connection
with the Assets without reliance on the special knowledge of any Person;
provided that Sellers make no representation as to any Documentation that was
assigned or otherwise transferred to it on October 1, 2001 and except to the
extent altered or modified by Sellers or its Affiliates thereafter.

 

Article 3

REPRESENTATIONS AND WARRANTIES OF BUYER AND ZONE TRADING

 

Buyer and Zone Trading represents and warrant to Sellers as follows:

 

3.1 Organization, Etc. Each member of the Buyer Group is a limited liability
company duly formed or organized, validly existing and in good standing under
the laws of its jurisdiction of formation and has the requisite power and
authority under the applicable limited liability company law and its Governing
Documents to own and operate its assets, to execute and deliver this Agreement
and all of the other agreements and instruments to be executed and delivered by
such Person pursuant hereto, to consummate the transactions contemplated hereby
and thereby and to perform its obligations hereunder and thereunder.

 

3.2 Authorization. The execution and delivery by each member of the Buyer Group
of this Agreement (and all other agreements and instruments to be executed by
such Persons pursuant hereto), the performance by such Person of its obligations
hereunder and thereunder, and the consummation by such Person of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary limited liability company action, and no other act or proceeding on
the part of or on behalf of any such Person or any such Person’s equity holders
is necessary to approve the execution and delivery of this Agreement and such
other agreements and instruments by such Person, the performance by such Person
of its obligations hereunder and thereunder and the consummation by such Person
of the transactions contemplated hereby and thereby. The signatory officers of
each member of the Buyer Group, as applicable, have the power and authority to
execute and deliver this Agreement and all of the other agreements and
instruments to be executed and delivered by such Person pursuant hereto, to
consummate the transactions contemplated hereby and thereby and to take all
other actions required to be taken by such Person pursuant to the provisions
hereof and thereof.

 

17



--------------------------------------------------------------------------------

3.3 Execution and Binding Effect. This Agreement has been duly and validly
executed and delivered by each member of the Buyer Group and constitutes, and
the other agreements and instruments to be executed and delivered by such Person
pursuant hereto, upon their execution and delivery by such Person, will
constitute (assuming, in each case, the due and valid authorization, execution
and delivery thereof by the other parties thereto), legal, valid and binding
agreements of such Person, enforceable against such Person in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect affecting
the enforcement of creditors’ rights and remedies generally.

 

3.4 Consent and Approvals. No consent of any Authority or other Person is
required in connection with the execution and delivery by any member of the
Buyer Group of this Agreement (or any other agreement or instrument to be
executed and delivered by such Person pursuant hereto), the consummation by such
Person of the transactions contemplated hereby or thereby, or the performance by
such Person of its obligations hereunder and thereunder.

 

3.5 No Violation. Neither the execution, delivery or performance by any member
of the Buyer Group of this Agreement or any of the other agreements and
instruments to be executed and delivered by such Person pursuant hereto, nor the
consummation of the transactions contemplated hereby or thereby, nor the
performance by such Person of its obligations hereunder and thereunder, will,
with or without the passage of time or the delivery of notice or both, (a)
conflict with, violate or breach any of the terms, conditions or provisions of
the Certificate of Organization or Limited Liability Company Agreement of such
Person or any other Governing Documents of such Person, (b) conflict with,
violate or breach, or constitute a default or require consent of any Person (or
give rise to any right of termination, cancellation or acceleration) under, or
result in the creation or imposition of any Lien under, any of the terms,
conditions or provisions of any notice, bond, mortgage, indenture, license,
franchise, permit, agreement, lease or other instrument or obligation to which
such Person is a party or by which such Person, or any of the properties or
assets of such Person, is bound, except where such conflict, violation, breach,
default or failure to obtain such consent would not have a material adverse
impact on any member of the Buyer Group to consummate the transactions
contemplated herein, or (c) violate any Applicable Law applicable to such
Person.

 

3.6 Litigation; Other Claims. Except as set forth on Schedule 3.6 hereto, there
are no claims, actions, suits, inquiries, proceedings, or investigations against
any member of the Buyer Group that could materially and adversely affect the
ability of any such Person to consummate the transactions contemplated hereby
that are currently pending or, to the knowledge of each member of the Buyer
Group, threatened, at law or in equity or before or by any Authority.

 

3.7 Brokers and Finders. No member of the Buyer Group nor any of such Person’s
officers, directors, employees, representatives or agents has employed any
broker or finder or incurred any liability for any brokerage fee, commission,
finder’s fee or similar obligation in connection with any of the transactions
contemplated by this Agreement.

 

18



--------------------------------------------------------------------------------

Article 4

COVENANTS

 

4.1 Access to Information and Assets.

 

(a) Between the date of execution of this Agreement and the Second Closing,
Sellers will give to Buyer and its accountants, legal counsel, and other
representatives and agents full access, during normal business hours and upon
reasonable notice, at the offices of Sellers (or at another mutually agreeable
location arranged in advance), to all of the books, records, files, documents,
properties, and contracts of Sellers relating to the Assets, the Employees and
the Protrader Claims. Buyer shall conduct such review in a manner that does not
unreasonably interfere with Sellers’ use and maintenance of the Assets and the
business of Sellers and their Affiliates.

 

(b) At all times following the First Closing, each party shall provide the other
party (at such other party’s expense) with such reasonable assistance, including
the provision of available relevant records or other information and reasonable
access to and cooperation of any personnel within their employ, as may be
reasonably requested by either of them in connection with the preparation of any
financial statement or tax return, or any audit or examination by any taxing
authority, or any judicial or administrative proceeding relating to liability
for Taxes to the extent related to this Agreement or the transactions
contemplated hereby.

 

(c) At all times following the First Closing, Sellers and their Affiliates shall
provide Buyer or Zone Trading with reasonable access upon reasonable notice, to
all financial books and records related to (i) any of the Assets (to the extent
such books and records are not Assets), (ii) any securities transactions of
Buyer, Zone Trading, or any member of the Related Trading Group, or (iii) any of
the Assumed Liabilities.

 

(d) At all times following the First Closing, Sellers and their Affiliates shall
provide Buyer, Zone Trading and their respective representatives with reasonable
access to all Assets within the possession or under the control of any Seller or
any of their respective Affiliates; provided that the provision of such access
shall not unreasonably interfere with the business of Sellers and their
Affiliates.

 

4.2 Third-Party Consents; Transferred Agreements; Customers.

 

(a) Each member of the Seller Group shall act in good faith and use its
reasonable efforts to obtain all waivers, permits, consents and approvals and to
effect all registrations, filings and notices with or to third parties that are
necessary to consummate the transactions contemplated by this Agreement.
Notwithstanding anything to the contrary in this Agreement, nothing contained in
this Agreement or in any document delivered pursuant to this Agreement shall
constitute an agreement to assign, or an assignment of, any rights or
obligations with respect to any Transferred Agreement if an attempted assignment
thereof, without the consent of a third party thereto (including any Authority),
would constitute a breach thereof or in any way adversely affect the rights of
Buyer as successor to any Seller thereunder (a “Contingent Transferred
Agreement”). Each of the Sellers, on the one hand, and Buyer, on the other hand,
will cooperate with the other in any reasonable arrangement designed to provide

 

19



--------------------------------------------------------------------------------

for the realization by and assumption by Buyer of the rights and obligations
under any such Transferred Agreement, including enforcement for the benefit of
the Buyer of any and all rights of any Seller against a third party thereto
arising out of the breach or cancellation by such third party or otherwise.

 

(b) Without limiting the generality of Section 4.2(a) above, Buyer and Sellers
agree that notwithstanding anything to the contrary in this Agreement, all
references in this Agreement to the Transferred Agreements shall be deemed to
refer to the Transferred Agreements as the same exist on the First Closing Date
(unless such Transferred Agreement is a Contingent Transferred Agreement, in
which case any reference to such Transferred Agreement shall be deemed to refer
to such Contingent Transferred Agreement as it exists on the date of transfer)
and in the form previously provided to Buyer. Buyer shall not be bound by, and
shall have no liabilities or obligations with respect to, (x) any modification
or amendment to any Transferred Agreement not provided to Buyer prior to the
Effective Date or (y) any renewal or extension of any Transferred Agreement
unless Buyer has specifically consented in writing to the same. Sellers further
covenant not to change (or allow any of their Affiliates to change) the terms
and conditions of, or in any way alter or amend, any of the Contingent
Transferred Agreements without the written consent of Buyer. In no event shall
Buyer be deemed to assume from any Seller any liability arising from a
determination that consent was required but not obtained in connection with the
assignment to Buyer of a Transferred Agreement.

 

(c) In the event that any member of the Buyer Group desires to have any Seller’s
or any of Sellers’ Affiliate’s rights under any license or other agreement
necessary to the operations of the Gr8Trade System and to which any Seller or
any Affiliate of Sellers is a party transferred to a member of the Buyer Group,
and pursuant to the terms of such license or agreement such transfer may not be
made without the consent of the other party to such agreement, then, at the
request of such Person, (i) such Seller or any Affiliate of Sellers shall use
reasonable efforts to obtain such consent to the transfer or partial transfer of
such agreement or license to Buyer, and (ii) if such consent is not obtained,
and if a member of the Buyer Group determines to obtain a similar license or
agreement directly from such other party, such Seller or any Affiliate of
Sellers shall use reasonable efforts to obtain such license or agreement for
such Person at no cost (or at a discounted cost).

 

(d) On or before the Second Closing (but in any event no later than ninety (90)
days after the First Closing), Sellers shall terminate all End-User Licenses,
and shall have terminated all rights of any customers with respect to the
Transferred Software or any of the other Assets, excluding only (i) Buyer, Zone
Trading and the Related Trading Group, and (ii) those customers who are parties
to Approved Licenses (collectively, “Approved Customers”).

 

4.3 Commercially Reasonable Efforts. Each party shall use its commercially
reasonable efforts to secure the satisfaction of each of the conditions to the
Second Closing set forth on Schedule 1.12.

 

4.4 Sellers’ Conduct of Business. During the period from the Effective Date
through the Second Closing Date, except as specifically contemplated by this
Agreement to the contrary, Sellers shall:

 

(a) Perform, for the benefit of Buyer, but at the expense of Sellers, all of the
material obligations of Sellers and/or Buyer under all Transferred Agreements
(including all Contingent Transferred Agreements);

 

20



--------------------------------------------------------------------------------

(b) Exercise commercially reasonable efforts to maintain all of the Assets in
Sellers’ possession or control in good repair, order and condition, except for
depletion, depreciation and ordinary wear and tear; and

 

(c) Promptly advise Buyer in writing of any material adverse change in the
condition of any of the Assets.

 

4.5 Public Announcements; Confidentiality.

 

(a) Each party agrees that the terms of this Agreement and any negotiations with
respect to the same (collectively, the “Agreement Confidential Information”)
shall be maintained as confidential and that such party shall not, unless agreed
to in writing by the other parties hereto, disclose or reveal, directly or
indirectly, any of such Agreement Confidential Information to any Person except
(i)(x) to the party’s officers, directors, members, partners, managers,
employees, attorneys or other professional advisors, or (y) to any actual or
potential investor in, or purchaser of, such party, to any actual or potential
banks or other financing sources of such party, and to their respective
attorneys or other professional advisors; but in each case only to the extent
that such Persons have a reasonable need to know the same for purposes of such
relationship and agree to maintain the confidentiality of the same, or (ii) to
the limited extent necessary to enforce its rights, or perform its obligations,
under this Agreement. The provisions of this Section 4.5(a) shall not, however,
prohibit any party from disclosing any Agreement Confidential Information to the
extent that such disclosure is required by Applicable Law, so long as the party
seeking to disclose the same shall first have given prompt written notice to
other parties of the same and reasonably cooperates with the other parties in
their efforts, if any, to prevent or limit any such disclosure. If, in the
opinion of counsel for Parent, the public disclosure of this Agreement is
required under Applicable Law (including the Securities Exchange Act of 1934),
then, to the extent that such treatment is available, Parent agrees to request
confidential treatment of the schedules and exhibits hereto. Notwithstanding the
foregoing, the parties shall issue a mutually agreeable public announcement
within five (5) Business Days after the First Closing.

 

(b) Sellers agree that, following the First Closing, no Seller nor any of their
Affiliates shall directly or indirectly, without the prior written consent of
Buyer, (i) disclose or permit to be disclosed any of the Transferred IP to any
Person that does not already have knowledge of the Transferred IP, or (ii) use
or permit to be used any of the foregoing except to the extent provided herein
and by the License-Back Agreement.

 

4.6 Residual Knowledge.

 

(a) Notwithstanding any other provision herein to the contrary, nothing in this
Agreement shall be construed to restrict any party hereto from using any
intangible know-how, skills or experience of a general nature (including any
know-how comprised with the Transferred IP) that are retained in the unaided
memory (collectively, the “Residual Knowledge”) of any

 

21



--------------------------------------------------------------------------------

such Person or any such Person’s current or former employees or consultants
(and, in the case of Buyer and Zone Trading, their current or former employees,
members or consultants or any of the Transferred Employees).

 

(b) No Seller nor any of its Affiliates shall, without the prior written consent
of the Buyer, enforce Section 9 of that certain Agreement and Release Regarding
Termination of Employment against any Transferred Employee so as to prevent or
impair (i) any Transferred Employee from making any disclosure to Buyer or any
of its Affiliates of the confidential or proprietary information of any Seller
or of any of their respective Affiliates to the extent such confidential or
proprietary information relates exclusively to any of the Assets, or (ii) any
Transferred Employee’s use of his or her Residual Knowledge for the benefit of
Buyer or any of its Affiliates.

 

4.7 WARN. Sellers shall comply with the requirements of, and be solely liable
for any expenses or liability under, the Worker Adjustment and Retraining
Notification Act, or other similar statute or regulation, which arises as a
consequence of any actions taken by Sellers in connection with this Agreement on
or prior to the Employee Transition Deadline, including without limitation
termination of any employees of Sellers in accordance with Article 5 hereto.

 

4.8 Copies. In the event that, at any time after the First Closing, any Seller
or any member of the Seller Group becomes aware of any full or partial copies of
any Transferred Software, Testing Materials or other materials reflecting or
containing any Transferred IP, in any media or format, other than the copies
referred to in Section 2.9(b), such Person shall notify Buyer of the same and
shall, at the request of Buyer, take such action with respect to such copies as
Buyer shall reasonably request, including destroying or returning to Buyer any
such copies that are in the possession of or under the control of any Seller or
any of Sellers’ Affiliates.

 

4.9 Enforcement of Certain Agreements. Sellers agree that, at any time and from
time to time on and after the First Closing, if and to the extent requested by
Buyer, each of them will cooperate with Buyer, at Buyer’s expense, in enforcing
the terms of any agreements between any Seller and any other Person relating to
the Assets (whether a Transferred Agreement or otherwise), including terms
relating to confidentiality and the assignment of Intellectual Property Rights.
Without limiting the foregoing, in the event that Buyer is unable to enforce its
Intellectual Property Rights (including a contractual confidentiality or power
of attorney provision) against a third party with respect to any of the Assets
as a result of any rule of law barring enforcement of such rights by a
transferee of such rights or by virtue of Buyer not being a transferee of any
Seller’s rights under any such agreements, each Seller shall reasonably
cooperate with Buyer in connection with the same including by, to the extent
Buyer may elect from time to time, (i) assigning to Buyer such rights as may be
required by Buyer to enforce such Intellectual Property Rights in Buyer’s own
name, and (ii) initiating and pursuing proceedings against such third party in
such Seller’s name, provided that Buyer reimburses Sellers for all reasonable
costs and expenses associated with such proceedings.

 

4.10 Protrader Claims. Certain of the parties shall take the actions set forth
in Schedule 4.10.

 

22



--------------------------------------------------------------------------------

4.11 Records Retention and Access. During the Transition Period, in order to
satisfy legal records retention and retrieval requirements, Sellers shall,
consistent with Sellers’ records retention and retrieval policies in effect as
of the Effective Date, retain records with respect to all trading activity
associated with Gr8Trade and all Employees during the period from the Effective
Date to the Second Closing. At any time prior to receiving the documents
referred to in the following sentence, Buyer shall have the right upon
reasonable notice to review those records from time to time for a proper purpose
(which term shall include review of any records relating to any Employees or to
Buyer, Zone Trading or any member of the Related Trading Group). At the Second
Closing, Sellers shall furnish Buyer with true and complete copies of all
documents or data retained by Sellers pursuant to the provisions of this Section
4.11 to the extent that any of the same relates to any of the Assets, any
Transferred Employees (including personnel and payroll records), any of the
Protrader Claims, any Assumed Liabilities, any Approved Customers, Zone Trading
or any member of the Related Trading Group. Further, at the Second Closing,
Sellers shall furnish Buyer with true and complete copies of (i) any documents
or data in the possession or control of any Seller or any of their respective
Affiliates that are related to any End-User License Agreement with any Approved
Customers, or (ii) any notice to or from any party to a Transferred Agreement
related to any of the Assumed Liabilities, in each case to the extent that the
same were not previously delivered as part of the Assets.

 

4.12 Transition Issues.

 

(a) Although title to the Assets, including the Transferred Software, shall pass
to Buyer at the First Closing, Sellers shall continue to provide Buyer, Zone
Trading, their respective Affiliates and (subject to Section 4.14) the Related
Trading Group with access to the Gr8Trade System during the Transition Period,
with no material diminution in services from those currently provided to Zone
Trading and the Related Trading Group, on substantially the same basis as at
present and at no increase in cost to Buyer, Zone Trading or the Related Trading
Group except as may be expressly set forth herein. During the Transition Period,
the pricing provisions (but not the exclusivity provisions) of Section 3.1 of
the Execution Agreement, and the support provisions of Section 4.3 of each of
the License Agreements, shall continue to apply. Without limiting the foregoing,
during the Transition Period, Sellers shall provide (or continue to provide) to
Buyer, Zone Trading and the Related Trading Group all resources for the
operation of the Gr8Trade System and the use thereof by Buyer, Zone Trading and
the Related Trading Group including equipment leases, software licenses,
support, telecommunications lines, data feeds, order-entry facilities,
utilities, hardware and software maintenance and repair, rent and parking for
facility leases and any other matters set forth on Schedule 4.12(a).

 

(b) During the Transition Period, Sellers shall (i) transfer that portion of the
Assets (and any additional assets that Buyer and Sellers mutually agree upon)
that Buyer designates in writing are to be transferred to one or more new
locations in Austin, Texas to such location(s) in accordance with the
obligations and requirements set forth in Schedule 4.12(b) attached hereto, and
(ii) transfer that portion of the Assets (and any additional assets that Buyer
and Sellers mutually agree upon) that Buyer designates in writing are to be
transferred to or retained at Sellers’ Harborside Financial Center in Jersey
City, New Jersey (the “HFC Data Center”) to separate, segregated cabinets within
the HFC Data Center in accordance with the Co-Location Agreement. Such transfers
shall include the connection of market-data lines and order-entry lines and such
other activities as may be described in (x) the Co-Location Agreement

 

23



--------------------------------------------------------------------------------

(with respect to the portions of the Assets (and any additional assets) to be
located at the HFC Data Center), (y) Schedule 4.12(b) (with respect to the
portions of the Assets (and any additional assets) to be located at one or more
Austin locations) or (z) Schedule 4.12(b) (with respect to all such Assets
wherever located) or as otherwise agreed to in writing among Buyer, Zone Trading
and Sellers. Sellers shall use commercially reasonable efforts to utilize their
own employees for such activities. Sellers shall cooperate with Buyer and its
agents and contractors (including any provider of an Austin data center) in
connection with such matters. Sellers shall use commercially reasonable efforts
to minimize any disruption to the Gr8Trade System in connection with the
relocation of any of the Assets to the Austin data center.

 

(c) Except as provided in the Co-Location Agreement, Sellers hereby waive any
right to or interest in any warehouseman’s lien, carrier’s lien or any other
Lien against any of the Assets or additional assets held by any Seller on
Buyer’s behalf during the Transition Period (collectively, the “Transition
Assets”), whether such Lien arises by operation of law, in equity or otherwise,
and to the extent such Lien or rights are non-waivable, Sellers covenant not to
sue and agree not to assert any such non-waivable Lien or right. Without
limitation of Section 9.6 hereof, Sellers shall promptly execute and deliver to
Buyer such further documents and take or cause to be taken such further actions
as Buyer may reasonably request from time to time in order to carry out more
effectively the intent and purpose of this Section 4.12, including the execution
and delivery of appropriate notice and/or financing statements to protect fully
Buyer’s interest in the Transition Assets in accordance with the Uniform
Commercial Code or other Applicable Law. Buyer is authorized to file one or more
Uniform Commercial Code financing statements without the signature of Sellers or
signed by Buyer as attorney-in-fact for Sellers.

 

(d) Sellers shall be liable for repair and/or replacement costs relating to the
Transition Assets in the event of any loss, damage or destruction to the
Transition Assets caused by the gross negligence or willful misconduct of any
Seller or any of their agents or representatives If at any time any Seller
becomes aware that any of the Transition Assets have been lost, damaged,
destroyed or come into the possession of a third party and such possession is
not in accordance with this Agreement, Sellers shall provide prompt notice of
such event to Buyer.

 

(e) During the Transition Period, Sellers shall pay all reasonable recurring
costs and expenses associated with, except as expressly set forth herein, the
operational infrastructure of the Gr8Trade System and the use thereof by Buyer,
Zone Trading and the Related Trading Group, including compensation, benefits and
expenses for Sellers’ or their Affiliates’ employees (other than any costs and
expenses associated with any Transferred Employee after such Employee’s Employee
Transition Date, except as provided in Section 5.2(c)). During the Transition
Period, Buyer shall pay all non-recurring costs and expenses related to the
transition of the Assets from Sellers to Buyer, including all reasonable
third-party costs that are necessary in connection with the transfer of
equipment; provided, that such third-party costs are approved in writing by
Buyer prior to any commitment being made with the relevant third party. Subject
to this Section 4.2(c), Buyer shall also pay any costs and expenses related to
the licensing of any software that is not included in the Assets but that Buyer
elects to use in connection with the Assets.

 

24



--------------------------------------------------------------------------------

(f) Following the Second Closing, Sellers shall allow Buyer and Zone Trading to
continue to use the HFC Data Center as a secondary site for the Gr8Trade System,
and shall provide certain other services, pursuant to the Co-Location Agreement.
The parties agree that Buyer and Zone Trading shall establish an Austin data
center that shall be the primary data center for the operation of the Gr8Trade
System by Buyer and Zone Trading. HFC Data Center shall serve as a fully
redundant and concurrently running secondary data center; provided, however,
that Sellers shall have no obligations in connection with the use by Buyer and
Zone Trading of the HFC Data Center other than those pursuant to the Co-Location
Agreement.

 

(g) If, following the Second Closing, Buyer determines it needs access to
additional telecommunications lines at the HFC Data Center in connection with
the operation of the Assets, Sellers and Buyer shall use commercially reasonable
efforts to enter into an arrangement pursuant to which (a) either Buyer or Zone
Trading will be granted the use of such lines on a shared-services basis with
any Seller (with Buyer or Zone Trading responsible for a pro rata portion of the
cost of any such shared line to the third-party provider thereof), or (b) such
lines will be transferred to either Buyer or Zone Trading on a fully dedicated
basis (provided, that if Buyer is not contracting directly with any such
third-party provider, such lines shall be made available by such Seller to Buyer
with no mark-up by such Seller or its Affiliates of the cost of such lines).

 

(h) During the Transition Period, and continuing until two (2) years after the
Second Closing Date, Buyer, Zone Trading and their respective Affiliates shall
have access to Smart Router through the Transferred Software (or any successor
to the Transferred Software that may be implemented by Buyer and certified by
Sellers for use with Smart Router, such certification to not be unreasonably
withheld or conditioned), including the ability to connect and execute utilizing
Smart Router by the Transferred Software (or any successor to the Transferred
Software that may be implemented by Buyer and so certified by Sellers for use
with Smart Router).

 

(i) Upon the expiration of the Transition Period, and except as may otherwise be
provided in the Co-Location Agreement with respect to the mutual obligations of
the parties after the Transition Period, (i) Buyer’s obligation to pay any
Seller or any one or more of their respective Affiliates for any transition
services or access to or support of any portion of the Gr8Trade System under
clauses (a), (b) or (e) of this Section 4.12 shall terminate (other than payment
for such services rendered prior to the termination of the Transition Period),
and (ii) Sellers’ obligation to provide such transition services or access to
and support of the Gr8Trade System under clauses (a), (b) or (e) of this Section
4.12 shall terminate.

 

(j) Except as otherwise may be provided in the Co-Location Agreement, the
covenants of the parties contained in clauses (c) and (d) of this Section 4.12
shall terminate six (6) months after the termination of the Transition Period.

 

4.13 Clearing Services and Support.

 

(a) After the First Closing, ICS shall continue to provide clearing services to
Zone Trading until such time as Zone Trading and ICS reasonably agree that Zone
Trading’s clearing has been fully transferred to a third-party clearing firm
(the “Clearing Transition Date”). ICS shall use reasonable efforts to provide
support and assistance in transitioning Zone Trading’s clearing functions to
another clearing firm.

 

25



--------------------------------------------------------------------------------

(b) From the First Closing until the Clearing Transition Date, Zone Trading
shall be billed on the same basis as at present with no increase in costs (other
than increases caused by third-party vendor cost increases) and no decline in
service levels, except that from the First Closing Date through the Second
Closing Date Zone Trading will be charged no more than (i) $1.00 per thousand
shares for all DOT and DirectPlus orders, and (ii) $0.00 for all listed stock
SUMO/NASDAQ Supermontage orders by Inet ATS, Inc.

 

(c) In the event that the Clearing Transition Date occurs prior to September 1,
2004, Overunder shall be paid $3,333.00 by Sellers for every day between the
Clearing Transition Date and September 1, 2004. Any amount due Overunder
pursuant to this Section 4.13(c) shall be due and payable no later than seven
(7) days following such Clearing Transition Date.

 

(d) The JBO Agreement (as modified hereby) shall continue through and terminate
at (and ICS shall not terminate the JBO Agreement earlier than) the Clearing
Transition Date, at which time the parties to the Second Release shall execute
the Second Release in accordance with Section 1.7(b) above.

 

4.14 Certain Accounts. The accounts currently held by Sellers or one or more of
their Affiliates for the Related Trading Group shall continue to have access to
the Gr8Trade System and to utilize ICS for clearing for sixty (60) days after
the First Closing Date with no decline in service levels, on substantially the
same basis as at present (including the price provisions (but not the
exclusivity provisions) of Section 3.1 of the Execution Agreement and Section
4.3 of each of the License Agreements) and with no increase in costs. The
transitioning of these accounts shall in no way impact the clearing credit as
noted in Section 4.13(c) above.

 

4.15 CBX. Sellers and Buyer agree that, after the First Closing, Sellers, Buyer
and Zone Trading shall engage in good-faith negotiations regarding Sellers’
provision to Buyer, Zone Trading or one or more of their respective Affiliates
of access to Sellers’ “continuous block cross” (“CBX”) feed via an international
broker-dealer to be established by Buyer, Zone Trading or one or more Affiliates
thereof at a cost no greater than the amounts Sellers charge other similarly
situated CBX international broker-dealer customers. In the event that Sellers or
any of their Affiliates grant such access to any Person other than an
international broker-dealer, Sellers shall promptly offer such access to Buyer,
Zone Trading or one or more of their respective Affiliates on the same basis.

 

4.16 Nonsolicitation. Each of Sellers, on the one hand, and Buyer and Zone
Trading, on the other hand, agree that, during the period beginning on the First
Closing Date and continuing for a period of one (1) year after the Employee
Transition Deadline (provided that if the Second Closing Date occurs after the
Employee Transition Deadline but before December 31, 2004, such period shall be
extended to one (1) year after the Second Closing Date), it will not, without
the prior written consent of the other party, directly or indirectly, on behalf
of itself, any of its Affiliates or any other Person, (a) hire or solicit any
Person who is or at any time within the preceding twelve (12) months was an
employee or officer of the other party

 

26



--------------------------------------------------------------------------------

or any of its Affiliates, (b) encourage any such Person to terminate such
employment or relationship with the other party or any of its Affiliates or to
modify such employment or relationship in any way that is detrimental to the
other party or any of its Affiliates, or (c) confer, discuss or otherwise
communicate with any such Person regarding any of the foregoing matters. Sellers
agree that the restrictions imposed on Sellers by this Section shall also
prohibit Sellers from engaging in any of the foregoing activities with any
member, partner or other owner of Buyer, Zone Trading or any of their respective
Affiliates. Notwithstanding the foregoing, this Section 4.16 shall not prohibit
(i) Buyer or Zone Trading from making offers of employment, partnership or
membership to the Employees or establishing such relationships with the
Transferred Employees in accordance with Article 5, (ii) Sellers’ utilization of
the services of any Seller Assigned Employee in accordance with the provisions
of Section 5.2 hereof or (iii) Buyer, Sellers or Zone Trading from (x)
soliciting any of such Persons through general advertisements (but not including
the actions of any recruitment agency or search firm and provided further that,
such exception applies to solicitation only and does not permit the hiring of
any such Persons) or (y) undertaking any of the actions prohibited by clauses
(a) through (c) if such Person was terminated by any Seller, on the one hand, or
Buyer or Zone Trading, on the other hand.

 

4.17 Noncompete Covenants.

 

(a) Notwithstanding anything else in this Agreement to the contrary, the
covenants contained in this Section 4.17 shall be in effect during the period
beginning on the First Closing Date and continuing until (i) one year from the
Second Closing Date if the Second Closing shall have occurred prior to December
1, 2004, or (ii) December 1, 2004 if the Second Closing Date shall not have
occurred by December 1, 2004 (the “Noncompete Period”).

 

(b) The Sellers covenant and agree that no Seller will, during the Noncompete
Period, without the prior written consent of Buyer, directly or indirectly, on
behalf of itself, any of its Affiliates or any other Person engage in the Seller
Prohibited Business. The provisions of this Section shall not prohibit any
Seller from owning up to five percent (5%) of any class of securities of any
corporation that is traded on a national securities exchange or through the
NASDAQ system.

 

(c) Each of Buyer, Zone Trading and Kershner agree that, during the Noncompete
Period, it will not, without the prior written consent of Sellers, directly or
indirectly, engage in the Buyer Prohibited Business. The provisions of this
Section shall not prohibit any or all of Buyer, Zone Trading and Kershner from
owning up to five percent (5%) of any class of securities of any corporation
that is traded on a national securities exchange or through the NASDAQ system.

 

(d) Each of the Sellers, on the one hand, and Buyer, Zone Trading and Kershner,
on the other hand, hereby acknowledge and agree that the provisions of this
Section 4.17 are: (i) ancillary to an otherwise enforceable agreement; (ii)
supported by independent and valuable consideration; and (iii) contain
reasonable limitations as to time and scope of activity to be restrained that do
not impose a greater restraint than is necessary to protect each such Person’s
trade secrets, goodwill and other legitimate business interests. Each of the
Sellers, on the one hand, and Buyer, Zone Trading and Kershner, on the other
hand,

 

27



--------------------------------------------------------------------------------

further agree, and do hereby acknowledge, that the provisions of this Section
4.17 are a materially significant and essential aspect of their respective
decisions to execute this Agreement, and that the provisions of this Section
4.17 have substantial value to each of the Sellers, Buyer, Zone Trading and
Kershner. Each of the Sellers, on the one hand, and Buyer, Zone Trading and
Kershner, on the other hand, further agree that if, at some later date, a court
of competent jurisdiction determines that any of the provisions set forth in
this Section 4.17 do not meet the criteria for enforceability under Applicable
Law, then without limitation of Section 9.3 each of such Persons agrees that any
covenant contained in this Section 4.17 shall be deemed without further action
to be modified to the maximum extent necessary so as to be enforceable to the
maximum extent permitted by Applicable Law, and such court of competent
jurisdiction is authorized and requested to reform any such covenant
accordingly.

 

4.18 Future Rates. After the Second Closing Date, the commissions, rates and
fees paid by Zone Trading or any of its Affiliates to Inet ATS, Inc. with
respect to any securities transactions shall not exceed those as are from time
to time provided on the relevant rate schedule, if any, applicable to all
broker-dealer customers of Inet ATS, Inc.

 

4.19 Pay-off of Certain Equipment Leases. Buyer and Sellers acknowledge and
agree that the Tangible Assets set forth on Schedule 4.19 (the “Leased
Equipment”) are subject to certain equipment lease agreements (or other title
retention or security arrangements) with third-party vendors, the names of which
and the pay-off amounts with respect thereto (the “Pay-off Amounts”) are also
set forth on Schedule 4.19. Simultaneously with the execution of this Agreement,
Sellers shall cause the Pay-off Amounts for the Leased Equipment to be paid by
wire transfer of immediately available funds to the vendors set forth on
Schedule 4.19 in full and complete satisfaction of any Seller’s obligations with
respect to such equipment lease agreements. Sellers further covenant and agree
to take whatever other actions may be necessary or desirable in order to more
fully vest in Buyer clear and perfect title to the Leased Equipment.

 

4.20 Future Conveyance of Exclusive Assets. Buyer and Sellers hereby acknowledge
and agree that the Sellers intend to sell, and the Buyers intend to acquire, all
of the properties, rights or assets owned by Sellers or any of their Affiliates
that are used or held for use exclusively in connection with the development,
licensing, support and operation of the proprietary trading system known as
Gr8Trade except for the Retained Products. Buyer and Sellers further acknowledge
and agree that, with the exception of the Retained Products, and for six (6)
months from the First Closing Date upon the reasonable request of Buyer, to the
extent that the Assets conveyed simultaneously with the execution of this
Agreement exclude any properties, rights or assets owned by Sellers or any of
their Affiliates that are used or held for use exclusively in connection with
the development, licensing, support and operation of the proprietary trading
system known as Gr8Trade (such exclusive and excluded asset being an “Exclusive
Asset”), Buyer and Sellers shall without further consideration execute and
deliver such other instruments of sale, transfer, conveyance, assignment and
confirmation and take such other actions as may be necessary in order to convey
any Seller’s right, title and interest in any such Exclusive Asset to Buyer.

 

4.21 Delivery of Software Items. Sellers covenant and agree to transfer (or to
cause any Affiliates of Sellers to transfer) to Buyer at the First Closing any
media, documentation, license agreements, software keys or other security
devices held by any Seller or any of their Affiliates for use with the software
license agreements comprised within the Transferred Agreements.

 

28



--------------------------------------------------------------------------------

4.22 Sellers’ Upgrade of Certain Hardware. Within four (4) weeks from the First
Closing Date, Sellers covenant and agree to (a) purchase the hardware upgrades
indicated on Schedule 4.22 with respect to certain of the Tangible Assets
specifically identified therein, and (b), using the Employees, install the
upgrades on such Tangible Assets, all in accordance with Schedule 4.22.

 

Article 5

EMPLOYEE MATTERS

 

5.1 Offers of Employment or Membership. At the First Closing, Buyer or Zone
Trading and Schulz shall execute the employment, partnership or membership
agreement in accordance with the provision of Section 1.11(q). As soon as
practical after the Effective Date, Buyer or Zone Trading shall make offers of
employment, partnership or membership (which employment, partnership or
membership shall be effective, subject to the provisions of this Section 5.1, on
the Employee Transition Deadline) to those employees of Sellers currently
associated with the Business that are listed on Schedule 5.1 (the “Employees”),
and further subject in the case of each such Employee to satisfaction by such
Employee of Buyer’s and Zone Trading’s customary pre-employment screening
policies. Sellers and their Affiliates hereby consent to Zone Trading or Buyer
making such offers and shall provide reasonable assistance in facilitating the
making of such offers. If and to the extent that Buyer, Zone Trading and Sellers
mutually agree in writing, any one or more of the Employees may (i) become a
Transferred Employee before the Employee Transition Deadline, (ii) remain as an
employee of any Seller after the Employee Transition Deadline, or (iii) perform
limited services for any Seller after becoming a Transferred Employee in
accordance with the provisions of Section 5.2(c) hereof. In no event shall Buyer
or Zone Trading have any responsibility for any compensation, benefits or other
liabilities or obligations with respect to any Employee unless and until such
Employee has become a Transferred Employee. In no event shall Sellers have any
responsibility for any compensation, benefits or other liabilities or
obligations with respect to any Transferred Employee from or after such
Transferred Employee’s Employee Transition Date, except to the extent provided
in Section 5.2(c) hereof. Each such Employee who actually becomes an employee,
partner or member of Buyer or Zone Trading in accordance with this Section 5.1
is referred to herein as a “Transferred Employee” and the date on which such
Employee actually becomes a Transferred Employee is referred to herein as the
“Employee Transition Date” for such Employee. The terms of employment,
partnership or membership with Buyer or Zone Trading shall be as mutually agreed
to between each Transferred Employee and Buyer or Zone Trading, as applicable.

 

5.2 Other Employment Matters.

 

(a) Prior to the Employee Transition Date, Sellers shall not terminate the
employment of any Employee with such Person other than for Cause, provided,
however, that Buyer shall be advised of any such pending termination a
reasonable period of time in advance

 

29



--------------------------------------------------------------------------------

of such action. Sellers shall notify Buyer promptly if any Employee resigns from
employment with any Seller after the date of this Agreement but prior to the
Second Closing, other than any such resignation by a Transferred Employee to
commence employment with Buyer or Zone Trading. Sellers shall not, without the
prior written consent of Buyer, (i) transfer any Employees to other employment
with Sellers or any Affiliate of Sellers, or (ii) make any offer or commitment
to retain, after the Employee Transition Deadline, any Employee.

 

(b) The employment of any Transferred Employee by Sellers shall end at the close
of business on the last Business Day immediately preceding such Employee’s
Employee Transition Date and the employment, partnership or membership
relationship of such Transferred Employee with Buyer shall commence at 12:01
a.m. on the day of each such Transferred Employee’s Employee Transition Date.

 

(c) With respect to each Employee listed on Schedule 5.2(c) who becomes a
Transferred Employee (the “Seller Assigned Employees”), for the period beginning
on such Seller Assigned Employee’s Employee Transition Date and ending on the
six-month anniversary of such Employee Transition Date, Buyer and Zone Trading
agree to make available to Sellers the services of each such Seller Assigned
Employee, at Sellers’ expense (such expense to be based solely on the allocable
share of such Seller Assigned Employee’s regular compensation or distributions,
bonus accrual and benefits for the portion of his or her working time devoted to
services for Sellers and any reasonable out-of-pocket expenses authorized by
Sellers in advance and incurred by such Seller Assigned Employee in connection
with his or her performance of such services for Sellers), subject to (i) the
continued employment, partnership or membership of such Seller Assigned
Employees with Buyer or Zone Trading, (ii) Buyer’s approval, in its reasonable
discretion, of Sellers’ selection of any particular Seller Assigned Employee to
perform such services and the amount and scheduling of any such Person’s time to
be devoted to such services, and (iii) such further limitations as may be set
forth in Schedule 5.2(c). Notwithstanding the foregoing sentence, Buyer and Zone
Trading agree to make available to Sellers the services of Schulz for the period
beginning on the Employee Transition Date for Schulz and ending on the
twelve-month anniversary of Schulz’s Employee Transition Date; provided, that
Buyer and Zone Trading shall have no such obligation with regard to any Seller’s
request for such services during this period unless the particular matter
requiring Schulz’s attention and relating to such Seller’s request is material
and not routine to the continuing operations of the requesting Seller.
Notwithstanding any other provision of this Agreement, Sellers hereby
acknowledge and agree that neither Buyer nor any of its Affiliates shall be
responsible for, and shall have no liability to any Seller, any of their
respective Affiliates, such Seller Assigned Employee or any other third party,
under any theory, for any act or omission of any Seller Assigned Employee
performing work or services for and at the direction or request of any Seller.

 

5.3 Certain Benefits of Transferred Employees. As set forth on Schedule 5.3
hereto, Sellers shall pay or provide to each Transferred Employee, in accordance
with Sellers’ customary employment practices and policies applicable to the
termination of the employment of employees of Sellers and, as applicable, the
terms of the Employee Benefit Plans and any employment agreement to which
Sellers and such Transferred Employee are parties, all accrued but unpaid
salary, payment for accrued but unused vacation or other paid time-off and
employee benefits accrued by such Transferred Employee under the Employee
Benefit Plans or any such

 

30



--------------------------------------------------------------------------------

employment agreement, in each such case, as of such Transferred Employee’s
Employee Transition Date, including any severance compensation or other
severance benefits (including medical benefits) to which such Transferred
Employee is entitled under the terms of any Employee Benefit Plan or employment
agreement that provides severance benefits.

 

5.4 No Right to Continued Employment or Benefits. No provision in this Agreement
shall create any third-party beneficiary or other right in any employee or
former employee of any Seller or in any employee, partner or member or former
employee, partner or member of Buyer or Zone Trading (including any beneficiary
or dependent of any thereof) in respect of continued employment, partnership or
membership (or resumed employment, partnership or membership) with any Seller,
Buyer or Zone Trading or in respect of any benefits that may be provided,
directly or indirectly, under any plan, agreement or arrangement maintained by
any Seller, Buyer or Zone Trading. Except as may be otherwise expressly provided
in this Agreement, neither Buyer nor Zone Trading is under any obligation to
establish any employment, partnership, membership or other relationship with any
employee of the Sellers, provide any Transferred Employee with any particular
compensation, distributions or benefits, or make any payments or provide any
benefits to any employees of the Sellers.

 

Article 6

SURVIVAL; INDEMNIFICATION

 

6.1 Survival of Representations and Warranties. All representations and
warranties in this Agreement, and any right to indemnification with respect
thereto, shall survive the consummation of the transactions contemplated hereby
and any investigation made by or on behalf of any party and continue for a
period of one (1) year following the earlier of either the Second Closing Date
or the termination of this Agreement and shall then terminate (the “Rep
Termination Date”); provided that if any claims have been asserted with respect
to any such representations or warranties (including any claim of
indemnification with respect thereto) prior to the Rep Termination Date, the
representations and warranties on which any such claims are based shall continue
in effect until final resolution of any such claims, and provided, further, that
the representations and warranties in Sections 2.7 and 2.11 shall survive until
thirty (30) days after expiration of the applicable statutes of limitations.

 

6.2 Indemnification by Sellers.

 

(a) Sellers shall indemnify and hold harmless Buyer, Zone Trading and Overunder,
each of their respective Affiliates and each of their respective officers,
directors, members, employees, agents, heirs, successors, assigns and
representatives (collectively, “Buyer Indemnitees”) from and against any and all
liabilities, losses, damages, claims, costs and expenses, interest, awards,
judgments or penalties (including legal fees and expenses and interest on the
amount of any of the foregoing at the Applicable Rate from the date suffered or
incurred), whether now known or subsequently discovered (a “Loss”) to the extent
arising out of, resulting from, related to or caused by (i) any inaccuracy or
misrepresentation in or breach of any of the representations or warranties made
by, or any of the covenants or agreement of Sellers or any of their Affiliates
contained in, this Agreement or any of the Transaction Agreements; (ii) any
Excluded Liability; (iii) the employment of any Transferred Employee prior to
such Employee’s Employee Transition Date, the employment of any other Employee,
or the termination of any

 

31



--------------------------------------------------------------------------------

Employee, by Sellers or any Affiliate of Sellers; or (iv) any claim by or on
behalf of a Seller Assigned Employee arising from Seller’s use of such Seller
Assigned Employee pursuant to Section 5.2(c) hereof.

 

(b) Without limiting Section 6.2(a), Sellers shall indemnify and hold harmless
the Buyer Indemnitees with respect to any Loss resulting from a claim by any
Person that the assignment by any Seller to Buyer of a Transferred Agreement
constitutes a breach of such Transferred Agreement or is otherwise prohibited.

 

6.3 Indemnification by Buyer. Buyer shall indemnify and hold harmless Sellers
and their Affiliates and each of their respective officers, directors, members,
employees, agents, heirs, successors, assigns and representatives (collectively,
“Seller Indemnitees”) from and against any and all Losses to the extent arising
out of, resulting from, related to or caused by (i) any inaccuracy or
misrepresentation in or breach of any of the representations or warranties made
by, or any of the covenants or agreements of Buyer contained in, this Agreement;
(ii) any Assumed Liability, (iii) the employment of any Transferred Employee
after such Employee’s Employee Transition Date (but excluding any liability
related to Seller’s use of any Seller Assigned Employee pursuant to Section
5.2(c) hereof), or (iv) any assertion of any Protrader Claims by the Protrader
Claims Group or any one or more members thereof.

 

6.4 Indemnification Procedure.

 

(a) Whenever any Loss shall be asserted against or incurred by any Buyer
Indemnitee or Seller Indemnitee, such Buyer Indemnitee or Seller Indemnitee (or,
if not a party, the party that is related to such Buyer Indemnitee or Seller
Indemnitee) (the “Indemnified Party”), shall give written notice thereof (a
“Claim”) to Sellers or Buyer, respectively (the “Indemnifying Party”). The
Indemnified Party shall furnish to the Indemnifying Party in reasonable detail
such information as the Indemnified Party may have with respect to the Claim
(including in any case copies of any summons, complaint or other pleadings that
may have been served on it and any written claim, demand, invoice, billing or
other document evidencing or asserting the same). The failure to give such
notice shall not relieve the Indemnifying Party of any of its indemnification
obligations under this Agreement unless (and then only to the extent that) such
failure materially and adversely affects the ability of the Indemnifying Party
to defend against the Claim.

 

(b) If the Claim is based on a claim of a Person that is not a party to this
Agreement, the Indemnifying Party shall, at its expense, undertake the defense
of such Claim, with counsel of its own choice (such counsel being subject to
written approval by the Indemnified Party, which approval shall not be
unreasonably withheld or delayed), and shall pay any amounts in settlement and
all costs and damages awarded against or incurred by the Indemnified Party or
any other Indemnified Person, with the Indemnifying Party having the right to
control the defense and settlement of such Claim; provided, however, that (i)
each Indemnified Person shall have the right to participate in the defense of
such matter with counsel of its own choice, but the fees and expenses of such
counsel shall be at the expense of the Indemnified Person unless (x) in the
Indemnified Party’s reasonable judgment, based upon the advice of its counsel,
it is advisable in light of the separate interests of the Indemnified Person and
the Indemnifying Party for the Indemnified Person to be represented by separate
counsel, or (y) the

 

32



--------------------------------------------------------------------------------

Indemnifying Party shall not have employed counsel to represent or defend the
Indemnified Person within a reasonable time after notice of the Claim; in either
such case, the reasonable fees and expenses of separate counsel shall be paid by
the Indemnifying Party; and (ii) the Indemnified Person shall approve in writing
(such approval not to be unreasonably withheld or delayed) any settlement or
compromise, or any consent to the entry of any judgment with respect to the
Claim, unless such settlement, compromise or consent includes as an
unconditional term thereof the giving by each claimant or plaintiff to each
Indemnified Person of a release from all liability in respect to such Claim and
there shall be no other terms or conditions as part of such settlement,
compromise or consent that could reasonably be expected to materially and
adversely affect any such Indemnified Person. To the extent requested by the
Indemnifying Party, each Indemnified Person agrees to reasonably cooperate with
the Indemnifying Party and its counsel in connection with the Claim, provided
that the Indemnifying Party shall reimburse the Indemnified Person for any
direct out-of-pocket expenses associated with the same. Each Indemnified Person
and each Indemnifying Party shall use reasonable efforts to keep the other party
informed at all times as to the status of its efforts with respect to any Claim
covered hereby and to consult with the other party concerning its efforts.

 

6.5 Limitation on Liability. Notwithstanding any other provision of this
Agreement, neither Buyer nor Sellers shall have any liability for Losses for
breach of any of the representations and warranties made by such Persons in
Article 2 or Article 3 hereof or for any indemnification with respect thereto
until the aggregate amount of such Losses exceeds, on a cumulative basis,
$25,000, provided that, for the avoidance of doubt, once Losses have exceeded
that amount, the responsible party shall be responsible for all such Losses,
both above and below such amount. Notwithstanding any other provision of this
Agreement, and except as otherwise provided in the last sentence of Section
8.4(b) of the License-Back Agreement, Sellers, on the one hand, and Buyer, on
the other hand, shall not have any liability for Losses (on a cumulative basis),
whether pursuant to the indemnification provisions hereof, any indemnification
provisions under this Agreement, the Co-Location Agreement or the License-Back
Agreement or otherwise, in excess, in the aggregate, of $7,750,000.

 

Article 7

TERMINATION

 

7.1 Termination of Agreement. This Agreement may be terminated at any time by
mutual written consent of Sellers, Buyer, Zone Trading and Overunder.

 

Article 8

DEFINITIONS

 

8.1 Certain Definitions. In addition to any terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings as
used in this Agreement:

 

“Affiliate” shall mean any Person controlling, controlled by, or under common
control with, the Person in question.

 

33



--------------------------------------------------------------------------------

“Applicable Law” shall mean all applicable federal, state, foreign and other
laws and all applicable rules, regulations, interpretations and orders of any
relevant Authority.

 

“Applicable Rate” shall mean a rate per annum equal to the Prime Rate plus two
(2) percentage points.

 

“Authority” shall mean any governmental, judicial, legislative, executive,
administrative, or regulatory authority of the United States, or any possession
or territory thereof, or of any state, local, foreign or other government, of
any other public or self-regulatory authority, commission, board, agency or
other instrumentality (including the United States Securities and Exchange
Commission or any securities exchange or the National Association of Securities
Dealers), or any subdivision or office of any of the foregoing.

 

“Burch” shall mean David R. Burch.

 

“Bunda” shall mean John Bunda.

 

“Business Day” shall mean any day except a Saturday, Sunday or other day in
which commercial banks in New York, New York or Austin, Texas are generally
authorized to close.

 

“Buyer Group” shall mean Buyer, Zone Trading and Overunder.

 

“Buyer Prohibited Business” shall mean (a) the operation of an ECN or (b) (i)
securities trading for the account of any third party and/or (ii) facilitating
execution of securities transactions for any third party as an agent for such
third party; provided, however, that such term does not include (x) securities
trading for the account of, or facilitating the execution of securities
transactions for, (i) any hedge fund, money management or automated trading
business in which Buyer, Zone Trading, Overunder, Burch, Jamail, Kershner or any
of their respective Affiliates (collectively, the “Buyer Restricted Group”), or
any one or more of the members of the Buyer Restricted Group, is a principal or
(ii) any Person under the Control of the Buyer Restricted Group or any one or
more of the members of the Buyer Restricted Group; (y) securities trading on a
principal trading basis with or without the use of external financing or
funding; or (z) securities trading for the account of, or facilitating the
execution of securities transactions for, any Person with respect to which the
primary direct or indirect beneficiary of such trading is a single individual,
the members of such individual’s family and/or related trusts.

 

“Cause” shall mean (i) the commission by an Employee of any act or omission that
would constitute a felony under Applicable Law; (ii) the commission by an
Employee of any act of moral turpitude; (iii) fraud, dishonesty or other acts or
omissions by an Employee that result in a breach of any fiduciary or other
material duty of such Employee to any Seller or any one or more of Sellers’
Affiliates; (iv) continued alcohol or other substance abuse by the Employee that
renders the Employee incapable of performing his or her material duties to the
satisfaction of any Seller or any one or more of Sellers’ Affiliates; (v) any
act or omission by the Employee that is a violation of any Applicable Law or of
any applicable rule or regulation of any self-regulatory organization; or (vi)
any failure by the Employee to act in the best interests of the stockholders of
Parent.

 

34



--------------------------------------------------------------------------------

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise.

 

“Development Agreement” shall mean that one certain Development and Technical
Services Agreement dated as of October 1, 2001 among PGLP, Jamail, Burch and
Kershner, as amended.

 

“Employee Benefit Plans” shall mean “employee benefit plans” as defined in
Section 3(3) of ERISA and any other plans, agreements or policies (including any
severance policy), in any such case, pursuant to which Sellers have any
continuing obligation to provide compensation or other benefits to any Employee
or any beneficiary thereof.

 

“Employee Transition Deadline” shall mean the earlier of the Second Closing or
November 1, 2004.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow Agreement” shall mean that one certain Escrow Agreement dated as of
October 1, 2001 by and among Overunder, Jamail, Burch, McEntire, Bunda, Horne,
Van Eman, Young, Sellers and Comerica Securities, Inc., as escrow agent
thereunder, as amended.

 

“Execution Agreement” shall mean that one certain Execution Agreement dated as
of October 1, 2001 by and among PSC, Zone Trading, Zone Equity, Jamail, Burch
and Kershner, as amended.

 

“Existing Agreements” shall mean the Execution Agreement, the JBO Agreement, the
Stock Purchase Agreement, the Interest Purchase Agreement, the License
Agreements and the Development Agreement.

 

“First Release Agreements” shall mean the Escrow Agreement, the Execution
Agreement, the Interest Purchase Agreement, the License Agreements, the
Development Agreement and (to the extent set forth in the First Release) the
Escrow Agreement.

 

“Governing Documents” shall mean with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
certificate of formation and limited liability company agreement or regulations;
(e) if another type of Person, any other charter or similar document adopted or
filed in connection with the creation, formation or organization of the Person;
(f) all equityholders’ agreements, voting agreements, voting trust agreements,
joint venture agreements, registration rights agreements or other agreements or
documents relating to the organization, management or operation of any Person or
relating to the rights, duties and obligations of the equityholders of any
Person; and (g) any amendment or supplement to any of the foregoing.

 

35



--------------------------------------------------------------------------------

“Gr8Trade System” shall mean all Versions of the Transferred Software, together
with all related hardware, software, networks, feeds, lines and systems, as may
be necessary to operate and utilize the same in a production environment.

 

“Horne” shall mean Laura Horne.

 

“Indemnified Person” shall mean a Buyer Indemnitee or a Seller Indemnitee.

 

“Intellectual Property Rights” shall mean any intellectual property or
proprietary rights in any jurisdiction, whether owned or held for use under
license, whether registered or unregistered, including such rights in and to:
(i) trademarks and pending trademark applications, trade dress, service marks,
certification marks, logos, trade names, brand names, corporate names, assumed
names and business names; (ii) issued patents and pending patent applications,
and any and all divisions, continuations, continuations-in-part, reissues,
continuing patent applications, reexaminations or extensions thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention, certificates of
registration and like statutory rights; inventions, invention disclosures,
discoveries and improvements, whether patentable or not; (iii) copyrights,
applications, registrations and renewals therefor, and works of authorship; (iv)
trade secrets (including those trade secrets defined in the Uniform Trade
Secrets Act and under corresponding federal, state or foreign statutory or
common law), business, technical and know-how information, non-public
information, and confidential information and rights to limit the use or
disclosure thereof by any Person; (v) mask works; (vi) moral rights, author’s
rights or rights of publicity; (vii) claims, causes of action and defenses
relating to the enforcement of any of the foregoing; and (viii) the goodwill
associated with each of the foregoing. For the avoidance of doubt, “Intellectual
Property Rights” includes any and all of the foregoing related to computer
software, data files, source code, object code, application programming
interfaces, techniques, methodologies, algorithms, processes, theories, designs,
concepts, product or other information, formulae, routines, results,
specifications, objects, comments, screens, report formats, templates, menus,
buttons, icons, files, manuals, documentation, specifications, databases or
other materials or information.

 

“Interest Purchase Agreement” shall mean that one certain Interest Purchase
Agreement dated as of July 23, 2001 between Sellers, Jamail, Burch, Overunder,
McEntire, Bunda, Horne, Van Eman and Young, as amended.

 

“Jamail” shall mean David G. Jamail.

 

“JBO Agreement” shall mean that one certain Joint Back Office Participation
Agreement dated as of December 5, 2001 between ICS and Zone Trading, as amended.

 

“Knowledge” means the actual knowledge of Parent or ICS and any of the
individuals listed on Schedule 8.1-A, without specific investigation or inquiry
by such Person.

 

“License Agreements” shall mean those five (5) license agreements dated as of
October 1, 2001 by and among Protrader Technologies and each of Zone Trading,
Zone Equity, Jamail, Burch and Kershner, respectively, as amended.

 

36



--------------------------------------------------------------------------------

“McEntire” shall mean John A. McEntire IV.

 

“Permitted Lien” shall mean any mortgage, pledge, lien, security interest,
encumbrance, charge or other claim of any kind (including any lien for taxes
owed by PGLP or any Person that was then an Affiliate or predecessor of PGLP) on
any Asset to the extent that (i) such encumbered Asset was owned by PGLP (or any
Person that was then an Affiliate or predecessor of PGLP) prior to October 1,
2001, and (ii) such encumbrance arose prior to October 1, 2001.

 

“Person” shall mean an individual, partnership, joint venture, corporation,
trust, limited liability company, unincorporated organization, association,
joint stock company, Authority, or any other form of association or entity.

 

“Prime Rate” shall mean the “prime rate” as published from time to time in The
Wall Street Journal (currently in the “Money Rates” section) or, in the event
that such rate is no longer published in the Wall Street Journal, then the prime
rate as published in another periodical of general circulation selected by
Buyer. In the event more than one such rate, or a range of such rates, is
published, then the Prime Rate shall be the highest of such rates.

 

“Protrader Claims” shall mean the definition set forth on Schedule 8.1-B
attached hereto.

 

“Related Trading Group” shall mean collectively Burch, Jamail, Kershner,
Overunder, Gammon LLC, a Delaware limited liability company, any of their
respective Affiliates (other than Buyer or Zone) who currently have accounts
with Sellers or any of Sellers’ Affiliates and/or any of their respective
immediate family members who currently have accounts with Sellers or any of
Sellers’ Affiliates.

 

“Released Claims” shall mean all claims that are to be released pursuant to the
First Release or the Second Release, as applicable.

 

“Second Closing Conditions” shall mean that:

 

(a) Each of Andrew Banhidi and Schulz have agreed in writing (such agreement not
to be unreasonably withheld or delayed) that each of the items described on
Schedule 1.12 has been accomplished; and

 

(b) Sellers shall have terminated all End-User Licenses and removed all
customers from Gr8Trade, with no liability to Buyer, except as provided in
Section 4.2(d).

 

“Seller Group” shall mean Sellers and the Protrader Entities.

 

“Seller Prohibited Business” shall mean (i) securities trading for the account
of any Seller or any one or more of their respective Affiliates in a proprietary
capacity whether partially or completely funded by any Seller or one or more of
their respective Affiliates, or (ii) securities trading for the account of any
other Person that is funded in part or completely by any Seller or one or more
of their respective Affiliates; provided, however, that any securities trading
for the account of any Seller or one or more of their respective Affiliates in a
proprietary capacity or for the account of any such Person that is funded in
part or completely by any Seller or one or more

 

37



--------------------------------------------------------------------------------

of their respective Affiliates and done for the specific purpose of reversing,
correcting, completing or otherwise remedying any trading errors or in order to
facilitate customer transactions shall not be considered, for the purposes of
this definition, a Seller Prohibited Business.

 

“Smart Router” shall mean Sellers’ proprietary order-routing technology that
allows Sellers’ customers to route and execute market orders in more than one
venue.

 

“Stock Purchase Agreement” shall mean that certain Stock Purchase Agreement
dated as of December 5, 2001 between ICS and Zone Trading, as amended.

 

“Taxes” shall mean all sales and use taxes, real and personal property taxes,
gross receipts taxes, documentary transfer taxes, employment taxes, withholding
taxes and other similar taxes or similar governmental charges, including any
interest, penalties or additions to tax in respect thereto, under any federal,
state, local, foreign or other applicable tax law.

 

“Transaction Agreements” shall mean this Agreement, the Bill of Sale, the
Assignment and Assumption Agreement, the Assignment of Copyrights, the
Assignment of Servicemarks and Trademarks, the First Release, the Second
Release, the License-Back Agreement, the Co-Location Agreement, the PGLP
Assignment, the Protrader Management Assignment and any other document executed
in connection with this Agreement.

 

“Transition Period” shall mean the period between the Effective Time of the
First Closing and the Effective Time of the Second Closing, provided, however,
that, at Buyer’s sole election, the Transition Period shall be deemed to have
expired if the Second Closing shall not have occurred prior to December 1, 2004.

 

“Van Eman” shall mean Currin Van Eman.

 

“Versions” shall mean, with respect to any software, all versions or releases of
any thereof (whether past versions or releases, shipping versions or releases,
or versions or releases currently under development, and whether English or
foreign language versions or releases).

 

“Young” shall mean Shane Young.

 

8.2 Certain Other Defined Terms. The following terms used in this Agreement are
defined in the respective sections set forth below:

 

Term

--------------------------------------------------------------------------------

 

Defined in Section

--------------------------------------------------------------------------------

Affiliate   Section 8.1 Agreement   Preamble Agreement Confidential Information
  Section 4.5(a) Allocation Amount   Section 1.8(b) Applicable Law   Section 8.1
Applicable Rate   Section 8.1 Approved Customers   Section 4.2(d) Approved
Licenses   Section 1.13(b)

 

38



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

 

Defined in Section

--------------------------------------------------------------------------------

Assets

 

Section 1.1

Assumed Liabilities   Section 1.4 Authority   Section 8.1 Bonus Date   Section
1.13 Books and Records   Section 1.1(h) Bunda   Section 8.1 Burch   Preamble
Business Day   Section 8.1 Buyer   Preamble Buyer Group   Section 8.1
Buyer Indemnitees   Section 6.2(a) Buyer Prohibited Business   Section 8.1 Cause
  Section 8.1 CBX   Section 4.15 Chosen Courts   Section 9.8(a) Claim   Section
6.4(a) Clearing Transition Date   Section 4.13(a) Co-Location Agreement  
Section 1.11(h) Common Product Elements   Section 1.3(a) Consideration   Section
1.8(a) Contingent Transferred Agreement   Section 4.2(a) Control   Section 8.1
Development Agreement   Section 8.1 Documentation   Section 1.1(c) Early
Satisfaction Date   Section 1.13 Effective Date   Preamble
Effective Time of the First Closing   Section 1.10
Effective Time of the Second Closing   Section 1.12 Employee Benefit Plans  
Section 8.1 Employees   Section 5.1 Employee Transition Date   Section 5.1
Employee Transition Deadline   Section 8.1 End-User Licenses   Section 2.7(a)
ERISA   Section 8.1 Escrow Agreement   Section 8.1 Excluded Assets   Section 1.3
Excluded Liabilities   Section 1.5 Exclusive Asset   Section 4.20 Execution
Agreement   Section 8.1 Existing Agreements   Section 8.1 First Closing  
Section 1.10 First Closing Date   Section 1.10 First Release   Section 1.7(a)
First Release Agreements   Section 8.1 Form End-User License   Section 2.7(a)

 

39



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

 

Defined in Section

--------------------------------------------------------------------------------

Governing Documents   Section 8.1 Gr8Trade   Recitals Gr8Trade System   Section
8.1 HFC Data Center   Section 4.12(b) Horne   Section 8.1 ICS   Preamble
Indemnified Party   Section 6.4(a) Indemnified Person   Section 8.1 Indemnifying
Party   Section 6.4(a) Intellectual Property Rights   Section 8.1
Interest Purchase Agreement   Section 8.1 Jamail   Preamble JBO Agreement  
Section 8.1 Kershner   Preamble Knowledge   Section 8.1 Leased Equipment  
Section 4.19 License Agreements   Section 8.1 License-Back Agreement   Section
1.11(g) Liens   Section 2.7(a) Loss   Section 6.2(a) McEntire   Section 8.1
Noncompete Period   Section 4.17(a) Overunder   Preamble Parent   Preamble
Pay-off Amount   Section 4.19 Permits   Section 1.1(i) Permitted Lien   Section
8.1 Person   Section 8.1 PGLP   Preamble PGLP Assignment   Section 1.1(i) Portal
Licenses   Section 2.7(a) Prime Rate   Section 8.1 Protrader Claims   Section
8.1 Protrader Claims Group   Recitals Protrader Entities   Preamble Protrader
Management   Preamble Protrader Management Assignment   Section 1.1(j))
Protrader Technologies   Preamble PSC   Preamble Related Trading Group   Section
8.1 Released Claims   Section 8.1 Rep Termination Date   Section 6.1 Residual
Knowledge   Section 4.6(a) Retained Products   Section 1.3(a) Schulz   Section
1.11(q)

 

40



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

 

Defined in Section

--------------------------------------------------------------------------------

Second Closing   Section 1.12 Second Closing Conditions   Section 8.1 Second
Closing Date   Section 1.12 Second Release   Section 1.7(b) Sellers   Preamble
Seller Assigned Employees   Section 5.2(c) Seller Group   Section 8.1 Seller
Indemnitees   Section 6.3 Seller Prohibited Business   Section 8.1 Smart Router
  Section 8.1 Stock Purchase Agreement   Section 8.1 Tangible Assets   Section
1.1(g) Taxes   Section 8.1 Testing Materials   Section 1.1(b)
Transaction Agreements   Section 8.1 Transferred Agreements   Section 1.1(f)
Transition Assets   Section 4.12(b) Transferred Employee   Section 5.1
Transferred Internet Assets   Section 1.1(e) Transferred IP   Section 1.1(k)
Transferred Marks   Section 1.1(d) Transferred Software   Section 1.1(a)
Transition Assets   Section 4.12(b) Transition Period   Section 8.1 Van Eman  
Section 8.1 Versions   Section 8.1 Wage Claims   Section 2.17 Young   Section
8.1 Zone Trading   Preamble

 

41



--------------------------------------------------------------------------------

Article 9

GENERAL TERMS AND CONDITIONS

 

9.1 Notices. Any notice or other communication required or permitted to be sent
hereunder to any party under this Agreement shall be in writing and either
delivered (including delivery by personal delivery, by telecopy or by courier
service) or mailed by registered or certified mail, properly stamped and
addressed to the party entitled to receive such notice or other communication at
the address reflected below or at such other address as such party shall request
in a written notice sent to the sending party:

 

(1) If to Sellers:

 

Instinet Group Incorporated

3 Times Square New York,

New York 10036

Attention: Paul A. Merolla

Facsimile Number: (212) 593-8040

Phone Number: (212) 310-7548

 

With a copy to:

 

Cleary, Gottlieb, Steen & Hamilton

One Liberty Plaza

New York, New York 10006

Attention: Yvette Teofan

Facsimile Number: (212) 225-3999

Phone Number: (212) 225-2636

 

(2) If to Buyer:

 

Zone Trading Partners, LLC

805 Las Cimas Parkway

Suite 100

Austin, Texas 78746

Attention: Jane E. Harvey

Facsimile Number: (512) 306-1192, ext. 227

Phone Number: (512) 306-1513

 

With a copy to:

 

James M. Laughead

Graves, Dougherty, Hearon & Moody

2300 Bank of America Tower

Austin, Texas 78701

Facsimile Number: (512) 478-1976

Phone Number: (512) 480-5654

 

(3) If to Overunder:

 

Overunder, LLC

805 Las Cimas Parkway

Suite 100

Austin, Texas 78746

Attention: Andrew Kershner

Facsimile Number: (512) 306-1192

Phone Number: (512) 306-1513

 

42



--------------------------------------------------------------------------------

with a copy to:

 

Phillip M. Slinkard, Esq.

Hughes & Luce, LLP

111 Congress Ave., Suite 900

Austin, Texas 78701

Facsimile Number: (512) 482-6854

Phone Number: (512) 482-6803

 

Such notice shall be deemed effective as of the date of delivery (if delivered
in the manner set forth above) or three (3) days after the date of mailing (if
mailed in the manner set forth above).

 

9.2 No Agency. This Agreement shall not constitute an appointment of any of the
parties hereto as the legal representative or agent of any other party hereto
nor shall any party hereto have any right or authority to assume, create or
incur in any manner any obligation or other liability of any kind, express or
implied, in the name or on behalf of the other party hereto.

 

9.3 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement, or the application thereof to any Person
or under any circumstances, shall be invalid or unenforceable to any extent
under Applicable Law, and the extent of such invalidity or unenforceability does
not cause substantial deviation from the underlying intent of the parties as
expressed in this Agreement, then such provision shall be deemed severed from
this Agreement with respect to such Person or circumstances, without
invalidating the remainder of this Agreement or the application of such
provision to other Persons or circumstances, and a new provision shall be deemed
to be substituted in lieu of the provision so severed, which new provision
shall, to the extent possible, accomplish the intent of the parties hereto as
evidenced by the provision so severed.

 

9.4 Assignment and Succession. Except as expressly permitted herein, no party
may assign or otherwise transfer any rights, interests or obligations under this
Agreement without the prior written consent of the other party, which consent
may be withheld in the sole and absolute discretion of such party for any reason
whatsoever or for no reason, and any attempted assignment in violation of this
provision shall be void and of no effect. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns.

 

9.5 Amendments and Waivers; Certain Notices. No waiver of any provision of this
Agreement, or any consent to any departure by any party therefrom, shall be
effective unless made in writing and signed by the party to be charged with the
waiver or consent. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. This Agreement may
only be amended by written agreement executed by each of the parties hereto. No
notice to or demand on any party in any case shall entitle such party or any
other Person to any other or further notice or demand in similar or other
circumstances.

 

9.6 Further Assurances. Each of the parties hereto agrees that, from and after
each Closing, upon the reasonable request of the other party hereto and without
further consideration,

 

43



--------------------------------------------------------------------------------

such party will execute and deliver to such other party such documents and
further assurances and will take such other actions (without cost to such party)
as such other party may reasonably request in order to carry out the purpose and
intention of this Agreement, including the effective consummation of all of the
transactions contemplated by this Agreement, and the correction of errors and
defects in this Agreement and any of the Transaction Agreements, documents or
instruments executed in connection with this Agreement.

 

9.7 Absence of Third-Party Beneficiaries. With the exception of the
representations, warranties and covenants made herein by Sellers, the Protrader
Entities and their Affiliates for the benefit of each member of the Protrader
Claims Group and the Related Trading Group, no provisions of this Agreement,
express or implied, are intended or shall be construed to confer upon or give to
any Person other than the parties hereto, any rights, remedies or other benefits
under or by reason of this Agreement except as specifically provided in Section
6.2 or Section 6.3 hereof, and except as so provided, all provisions hereof
shall be personal solely between the parties to this Agreement.

 

9.8 Governing Law, Etc.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
THEREOF. Each of the parties irrevocably and unconditionally agrees (i) to be
subject to the jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware, (ii) that, to the extent such
Party is not otherwise subject to service of process in the State of Delaware,
it will appoint (and maintain an agreement with respect to) an agent in the
State of Delaware as such Party’s agent for acceptance of legal process
(provided that any obligation under this clause (ii) shall terminate six (6)
years after the First Closing Date), (iii) that, to the fullest extent permitted
by Applicable Law, service of process may also be made on such Party by prepaid
certified mail with a validated proof of mailing receipt constituting evidence
of valid service, and (iv) that service made pursuant to (ii) or (iii) above
shall, to the fullest extent permitted by Applicable Law, have the same legal
force and effect as if served upon such Party personally within the State of
Delaware. Each party irrevocably agrees for the exclusive benefit of the other
parties hereto that the U.S. District Court for the District of Delaware, the
Chancery Court of the State of Delaware, the Superior Court of the State of
Delaware or the Supreme Court of the State of Delaware (the “Chosen Courts”)
shall have jurisdiction to hear and determine or settle any dispute that may
arise out of or in connection with this Agreement and that accordingly any suit,
action or proceedings arising out of or in connection with this Agreement may be
brought in the Chosen Courts.

 

(b) Each party hereto irrevocably waives any objection to the venue of the
courts designated in this Section 9.8 (whether on the basis of forum non
conveniens or otherwise), and accepts and submits to the jurisdiction of such
courts in connection with any legal action or proceeding against it arising out
of or concerning this Agreement.

 

9.9 Interpretation. When a reference is made in this Agreement to any Schedule
or Exhibit, such reference shall be to a schedule or exhibit to this Agreement
unless otherwise indicated. Each instance in this Agreement of the words
“include,” “includes,” and “including”

 

44



--------------------------------------------------------------------------------

shall be deemed to be followed by the words “without limitation.” As used in
this Agreement, the term “days” means calendar days, not Business Days, unless
otherwise specified. Unless otherwise specified, the words “herein,” “hereof,”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular article, section, paragraph, subparagraph,
schedule, exhibit, addendum or other subdivision. Similarly, unless otherwise
specified, the words “therein,” “thereof” and “thereunder” and other words of
similar import refer to a particular agreement or other instrument as a whole
and not to any particular article, section, paragraph, subparagraph, schedule,
exhibit, addendum or other subdivision. Unless otherwise specified, any
reference to articles, sections or clauses are to articles, sections or clauses
of this Agreement. Unless otherwise specified, references to any document or
agreement, including this Agreement, shall be deemed to include references to
such document or agreement as amended, supplemented or replaced from time to
time in accordance with its terms and (where applicable) subject to compliance
with the requirements set forth therein. Unless otherwise specified, references
to any party to this Agreement or any other document or agreement shall include
the heirs, successors and permitted assigns of such party. Unless otherwise
specified, any reference to a statute includes and refers to the statute itself,
as well as to any rules and regulations made and duly promulgated pursuant
thereto, and all amendments made thereto and in force currently from time to
time and any statutes, rules or regulations thereafter duly made, enacted and/or
promulgated, as may be appropriate, and/or any other governmental actions
thereafter duly taken from time to time having the effect of supplementing or
superseding such statute, rules, and/or regulations. The language in all parts
of this Agreement shall be in all cases construed according to its plain meaning
and not strictly for or against one or more of the parties hereto. Any table of
contents or headings contained in this Agreement are for reference purposes only
and shall not be construed to affect the meaning or interpretation of this
Agreement. When required by the context, (i) whenever the singular number is
used in this Agreement, the same shall include the plural, and the plural shall
include the singular; and (ii) the masculine gender shall include the feminine
and neuter genders and vice versa. Unless the context requires otherwise,
derivative forms of any capitalized term defined in this Agreement shall have
the comparable meaning to that of such term.

 

9.10 Entire Agreement. The Transaction Agreements (together with the schedules
and exhibits hereto and thereto) supersede any other agreement, whether written
or oral, that may have been made or entered into by the parties hereto or
thereto (or by any representative of any thereof) relating to the matters
contemplated hereby and thereby. The Transaction Agreements (together with the
schedules and exhibits hereto and thereto) constitute the entire agreement by
and among the parties hereto and thereto and there are no agreements or
commitments with respect to the subject matter thereof except as expressly set
forth herein or therein. The parties acknowledge and agree that this Agreement
and such other writings constitute the agreements necessary to accomplish the
transactions contemplated by this Agreement and are parts of an integrated
arrangement between the parties with respect to the subject matter hereof or
thereof, and that separate agreements have been used for the sake of
convenience. The Exhibits and Schedules to this Agreement shall constitute an
integral part of this Agreement. To the extent that any of the Assets constitute
“Confidential Information” under the Non-Disclosure Agreement dated February 2,
2004 between Parent and Zone Trading, Zone Trading and its Affiliates are hereby
released from any obligation under such Non-Disclosure Agreement with respect to
such “Confidential Information.”

 

45



--------------------------------------------------------------------------------

9.11 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.

 

9.12 Expenses. Except as otherwise specified in this Agreement, each of the
parties agrees to pay its own expenses in connection with the transactions
contemplated by this Agreement, including without limitation legal, consulting,
accounting and investment banking fees, whether or not such transactions are
consummated.

 

9.13 Remedies. Except as may be specifically provided in this Agreement, (i) in
the event of a breach or threatened breach by any party of any provision of this
Agreement, then, in addition to any other available remedies to which the other
party or parties may be entitled, including termination, specific performance
and the recovery of damages, the other party or parties shall be entitled to an
injunction restraining such party from breaching or attempting to breach, in
whole or in part, any of the provisions of this Agreement, and (ii) in the event
of a breach by any party of any provision of this Agreement, the nonbreaching or
(in the event of litigation) the prevailing party or parties shall be entitled
to recover from the breaching or nonprevailing party or parties all reasonable
costs and attorneys’ fees incurred by the nonbreaching or prevailing party or
parties in seeking any of such remedies.

 

[Signature Page Follows]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties this 28th day of May, 2004, to be effective as of the Effective Date.

 

SELLERS:

INSTINET GROUP INCORPORATED

By:

 

/s/ John F. Fay

--------------------------------------------------------------------------------

   

John F. Fay

--------------------------------------------------------------------------------

(Print Name)

   

Chief Financial Officer

--------------------------------------------------------------------------------

(Print Title)

INSTINET CLEARING SERVICES, INC.

By:

 

/s/ Alexander Goor

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Alexander Goor

   

 

--------------------------------------------------------------------------------

Executive Vice President

PROTRADER ENTITIES:

PROTRADER GROUP LIMITED PARTNERSHIP

By:

 

ProTrader Group Management, LLC,

General Partner

By:

  Instinet Group Incorporated, its Manager

By:

 

/s/ John F. Fay

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

John F. Fay

   

 

--------------------------------------------------------------------------------

Chief Financial Officer

 

47



--------------------------------------------------------------------------------

PROTRADER GROUP MANAGEMENT, LLC

By:

  Instinet Group Incorporated, its Manager

By:

 

/s/ John F. Fay

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

John F. Fay

   

 

--------------------------------------------------------------------------------

Chief Financial Officer

PROTRADER SECURITIES, LP

By:

 

/s/ John F. Fay

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

John F. Fay

   

 

--------------------------------------------------------------------------------

Chief Financial Officer

INSTINET BROKERAGE SOLUTIONS, L.P.

By:

 

Protrader Technologies Management,

LLC, General Partner

By:

  Instinet Group Incorporated, its Manager

By:

 

/s/ John F. Fay

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

John F. Fay

   

 

--------------------------------------------------------------------------------

Chief Financial Officer

 

48



--------------------------------------------------------------------------------

BUYER:

ZONE TECHNOLOGY PARTNERS, LLC

By:

 

/s/ Jane Harvey

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Jane Harvey

   

 

--------------------------------------------------------------------------------

President

ZONE TRADING PARTNERS, LLC

By:

 

/s/ Jane Harvey

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Jane Harvey

   

 

--------------------------------------------------------------------------------

President

OVERUNDER, LLC

By:

 

/s/ Andrew S. Kershner

--------------------------------------------------------------------------------

   

Andrew S. Kershner, Co-Trustee of the

Trust Agreement of Andrew S. Kershner,

dated November 30, 2001,

Sole Member

By:

 

/s/ Susan H. Graf

--------------------------------------------------------------------------------

   

Susan H. Graf, Co-Trustee of the

Trust Agreement of Andrew S. Kershner,

dated November 30, 2001,

Sole Member

 

The undersigned is executing this Agreement solely for purposes of Section 4.17
hereof:

 

/s/ Andrew S. Kershner

--------------------------------------------------------------------------------

ANDREW S. KERSHNER

 

49



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  First Release

Exhibit B

  Second Release

Exhibit C

  Bill of Sale

Exhibit D

  Assignment and Assumption Agreement

Exhibit E

  Assignment of Copyrights

Exhibit F

  Assignment of Servicemarks and Trademarks

Exhibit G

  License-Back Agreement

Exhibit H

  Co-Location Agreement

Exhibit I

  PGLP Assignment

Exhibit J

  Protrader Management Assignment

Exhibit K

  Patent Assignment

Exhibit L

  Non-Compete Agreement

 

SCHEDULES

 

Schedule 1.1(a)

  Transferred Software

Schedule 1.1(b)

  Testing Materials

Schedule 1.1(c)

  Documentation

Schedule 1.1(d)

  Names and Marks

Schedule 1.1(e)

  Transferred Internet Assets

Schedule 1.1(f)

  Transferred Agreements

Schedule 1.1(g)

  Tangible Assets

Schedule 1.1(h)

  Books, Records and Other Materials

Schedule 1.1(i)

  Permits

Schedule 1.2

  Ownership Percentages of Protrader Claims Group

Schedule 1.3(a)-1

  Retained Products

Schedule 1.3(a)-2

  Certain Common Product Materials

Schedule 1.3(b)

  Retained Names and Marks

Schedule 1.4(ii)

  Certain Assumed Liabilities

Schedule 1.8(b)

  Allocation of Consideration from Escrow Accounts

Schedule 1.12

  Certain Conditions to the Second Closing

Schedule 2.4

  Consents and Approvals

Schedule 2.7(b)-1

  End-User Licensees

Schedule 2.7(b)-2

  Form End-User License

Schedule 2.9(d)

  Intellectual Property Matters

Schedule 2.14(a)

  Litigation

Schedule 2.18

  Certain Agreements

Schedule 3.6

  Certain Proceedings Regarding Buyer

Schedule 4.10

  Covenant Regarding Protrader Claims

Schedule 4.12(a)

  Certain Resources

Schedule 4.12(b)

  Certain Transition Agreements for Austin Co-Location Facility

Schedule 4.19

  Leased Equipment

Schedule 5.1

  Employees

Schedule 5.2(c)

  Certain Terms related to Seller Assigned Employees



--------------------------------------------------------------------------------

Schedule 5.3

  Benefits to Transferred Employees

Schedule 8.1-A

  Knowledge

Schedule 8.1-B

  Definition of Protrader Claims

 

2